SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

AMONG

G REIT, L.P., a Virginia limited partnership,

THE LENDERS NAMED HEREIN

AND

1

LASALLE BANK NATIONAL ASSOCIATION, as Agent for the Lenders
Dated as of January __, 2006SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated as
of January      , 2006, by and among G REIT, L.P., a Virginia limited
partnership, having an address at 1551 North Tustin Avenue, Suite 650, Santa
Ana, California 92705 (“Borrower”), the lenders listed on Exhibit A attached
hereto, as amended from time to time (each a “Lender” and collectively, the
“Lenders”) and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association, having an address at 135 South LaSalle Street, Chicago, Illinois
60603, as agent for the Lenders (the “Agent”).

WITNESSETH:

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of July 17, 2003, by and among Borrower, the Lenders and Agent, as amended by
that certain First Amendment to Amended and Restated Credit Agreement dated as
of August 11, 2003, that certain Second Amendment to Amended and Restated Credit
Agreement dated as of September 19, 2003, that certain Third Amendment to
Amended and Restated Credit Agreement dated as of November 7, 2003, that certain
Fourth Amendment to Amended and Restated Credit Agreement, dated as of
December 19, 2003, that certain Fifth Amendment to Amended and Restated Credit
Agreement dated as of March 29, 2004 and that certain Sixth Amendment to Amended
and Restated Credit Agreement dated as of August 27, 2004 (as so amended, the
“Original Agreement”), the Agent has agreed to underwrite and arrange a credit
facility in the amount of up to $175,000,000 on behalf of Borrower;

WHEREAS, Borrower, the Lenders and Agent have agreed to amend and restate the
Original Agreement in its entirety and, subject to the terms and conditions of
this Agreement, extend the Maturity Date, decrease the amount of the credit
facility to $58,368,618.00 (the “Loan”), and eliminate the revolver feature of
the Original Agreement;

WHEREAS, Borrower’s obligations under the Agreement will be secured by a lien on
the Collateral Pool; and

WHEREAS, in consideration of the representations, warranties, covenants and
agreements of Borrower set forth herein and in the Loan Documents, the Lenders
are willing to establish the credit facility upon the terms and conditions set
forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. As used herein, the following terms shall have the
following meanings:

“Actual Debt Service Coverage Ratio” means, with respect to all Mortgaged
Properties, the ratio of Net Operating Income to Debt Service computed on the
basis of a twenty-five (25) year amortization schedule and a rate of interest
equal to the actual rate of interest charged on the outstanding balance of the
Loan at the time of determination.

“Adjusted Eurodollar Rate” means, with respect to each Interest Period, the rate
obtained by dividing (i) the Eurodollar Rate for such Interest Period by (ii) a
percentage equal to one (1) minus the stated maximum rate (stated as a decimal)
of all reserves required to be maintained against “Eurocurrency liabilities” as
specified in Regulation D (or against any other category of liabilities that
includes deposits by reference to which the interest rate on Eurodollar Loan is
determined or any category of extensions of credit for other assets that
includes loans by a non-United States office of the Agent to United States
residents) or by any other Requirement of Law relating to reserve or capital
adequacy requirements.

“Advisor” means Triple Net Properties, LLC, a Virginia limited liability
company.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person,
whether through the ownership of voting securities, by contract, or otherwise. A
Person shall be deemed to control a corporation, limited partnership or limited
liability company if such Person possesses, directly or indirectly, (i) fifty
percent (50%) or more of the beneficial interests in such corporation, limited
partnership or limited liability company or (ii) the power to direct or cause
the direction of the management and policies of such corporation, through the
ownership of voting securities, partnership or membership interests or by
contract or otherwise.

“Agent” means LaSalle Bank National Association, in its capacity as agent for
the Lenders hereunder, or such successor Agent as may be appointed pursuant to
Section 7.10 of this Agreement.

“Agreement” means this Agreement, as amended, supplemented, or modified from
time to time.

“Applicable Base Rate” means such rate of interest as is publicly announced by
Agent at its office in Chicago from time to time as its prime rate.

“Applicable Eurodollar Rate” means the Adjusted Eurodollar Rate plus the
applicable Eurodollar Spread.

“Applicable Rate” means the Applicable Eurodollar Rate or the Applicable Base
Rate as selected by Borrower pursuant to Section 2.6.

“Appraised Value” means, with respect to any Mortgaged Property, the “as-is”
value of such Mortgaged Property determined by a FIRREA Appraisal.

“Assignment and Subordination of Advisory Agreement” means that certain
Assignment and Subordination of Advisory Agreement dated as of July 17, 2003,
executed by Borrower and Advisor in favor of Agent, as the same has been and may
be amended, modified or otherwise supplemented from time to time, including,
without limitation, the First Amendment.

“Assignment and Subordination of Management Agreement” means each Assignment and
Subordination of Management Agreement executed by an Executing Subsidiary and
Property Manager in favor of Agent, with respect to a Mortgaged Property, as the
same may, has been and may be amended, modified or otherwise supplemented from
time to time.

“Assignment of Leases and Rents” means each Assignment of Leases and Rents
executed by an Executing Subsidiary, as assignor, in favor of Agent, as
assignee, for each Mortgaged Property, as the same has been and may be amended,
modified or otherwise supplemented from time to time.

“Authorized Representative” means the President and Chief Executive Officer,
Chief Financial Officer or Chief Operating Officer of General Partner.

“Bankruptcy Code” has the meaning provided in Section 6.l(g).

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrowing Base Loan Amount” means the lesser of (x) $58,368,618.00 and (y) the
maximum amount that would not cause (i) the Loan to Value Ratio to exceed 0.65
to 1 or (ii) the Imputed Debt Service Coverage Ratio to be not less than 1.40 to
1.

“Business Day” means any day excluding Saturday, Sunday, and any other day on
which banks are required or authorized to close in Chicago or on which trading
is not carried on by and between banks in Dollar deposits in the applicable
interbank Eurodollar market.

“Centerpoint Indemnity” means that certain Indemnity Agreement dated as of
September 19, 2003 from Borrower, Guarantor and Indemnitors with respect to the
Centerpoint Property.

“Centerpoint Property” means that certain Mortgaged Property located at 20809 —
20829 72nd Avenue South and 6811 South 204th Street, Kent, Washington.

“Closing Date” means the date of the this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor code thereto.

“Collateral Pool” means, collectively, the Mortgaged Properties and the proceeds
thereof, and all other property and interests in property now owned or hereafter
acquired by an Executing Subsidiary (expressly excluding all other entities) and
upon which a Lien has been or is purported or intended to have been granted in
favor of the Agent.

“Commitment” has the meaning provided in Section 2.1.

“Compliance Certificate” has the meaning provided in Section 5.2(e).

“Contractual Obligation” means as to any Person, any material provision of any
security issued by such Person or of any agreement, instrument, or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Credit Exposure” has the meaning provided in Section 8.12.

“Debt Service” means for any period the sum of (i) all interest obligations
accrued on all Indebtedness of Borrower and its Subsidiaries, (ii) all payments
of principal required to be made with respect to any Indebtedness of Borrower
and its Subsidiaries during such period, and (iii) all other payments required
to be made in respect of any Indebtedness of Borrower and its Subsidiaries.

“Decisions” has the meaning provided in Section 7.14.

“Default” means any condition or event that, with the giving of notice or the
lapse of time or both, would constitute an “Event of Default” hereunder or under
the Promissory Notes or the other Loan Documents.

“Default Rate” means the greater of four percent (4%) plus the Interest Rate
Floor and the Applicable Base Rate, regardless of whether a Eurodollar Rate
Election would otherwise then be in effect.

“Depository Accounts” means any operating account set up and maintained by
Borrower or an Executing Subsidiary with Agent.

“Dollar” and the sign “$” each mean lawful currency of the United States of
America.

“Environment” means soil, surface waters, groundwaters, land, stream, sediments,
surface or subsurface strata and ambient air.

“Environmental Discharge” means any discharge of pollutants or effluent into any
aquifer or water source or system (whether naturally occurring or man made),
gaseous emissions (including, without limitation, air emissions), particulate
emissions and noise emissions, in each case, in violation of any Relevant
Environmental Law.

“Environmental Indemnity” means that certain Environmental Indemnity dated as of
July 17, 2003 executed by Borrower and Guarantor in favor of the Agent, as the
same has been and may be amended, modified or otherwise supplemented from time
to time, including, without limitation, by the First Amendment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that together with Borrower or a Subsidiary of Borrower would be deemed to be a
“single employer” within the meaning of Section 4001 of ERISA.

“Estoppel” has the meaning provided in Section 3.1(a)(xxiv).

“Estoppel Tenants” means those tenants of Mortgaged Properties listed on
Exhibit B.

“Eurodollar Loans” has the meaning provided in Section 2.6(a).

“Eurodollar Loan Request” has the meaning provided in Section 2.6(c)(i).

“Eurodollar Rate” means a rate of interest equal to the per annum rate of
interest at which United States dollar deposits in an amount comparable to the
principal balance of the Loan and for a period equal to the relevant Interest
Period are offered in the London Interbank Eurodollar market at 11:00 a.m.
(London time) two Business Days prior to the commencement of the relevant
Interest Period, as displayed in the Bloomberg Financial Markets system, or
other authoritative source selected by the Agent in its sole discretion, divided
by a number determined by subtracting from 1.00 the maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurodollar liabilities, such rate to remain fixed for such Interest
Period. The Agent’s determination of the Eurodollar Rate shall be conclusive,
absent manifest error.

“Eurodollar Rollover” has the meaning provided in Section 2.6(c)(ii).

“Eurodollar Spread” means two and 25/100 percent (2.25%).

“Event of Default” has the meaning provided in Section 6.1.

“Executing Subsidiary” means each Subsidiary of Borrower listed on Exhibit C
attached hereto.

“Federal Funds Rate” means, for any day of determination, a rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of one percent) equal to
the weighted average of the rates on overnight Federal Funds transacted with
members of the Federal Reserve System arranged by Federal Funds brokers on such
date, as published by the Federal Reserve Bank of Chicago on the Business Day
next succeeding such day, provided that (x) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (y) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate quoted to the
Agent on such day on such transactions as determined by the Agent.

“Fees” has the meaning provided in Section 2.19.

“Financing Statements” means UCC Financing Statements made by an Executing
Subsidiary, as debtor, in favor of the Agent, as secured party, covering all
fixtures, equipment and personal property of such Executing Subsidiary at the
applicable Mortgaged Property.

“FIRREA Appraisal” means an appraisal obtained by Agent at Borrower’s expense
and conforming in all respects with the Financial Institutions Reform, Recovery
and Enforcement Act of 1989, 12 USC 1811, and which such appraisal shall be
obtained with respect to each Mortgaged Property not more than once in any
twelve (12) month period thereafter.

“First Amendment” means that certain First Amendment to Loan Documents dated as
of the date hereof in the form attached hereto as Exhibit D.

“Form of Assignment and Assumption Agreement” has the meaning provided in
Section 8.13.

“GAAP” means generally accepted accounting principles as in effect at the time
of application applied on a consistent basis.

“Governmental Authority” means any nation and any state or other political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions of or pertaining to government,
including, but not limited to, the Federal Reserve Board, any Federal Reserve
Bank, any other central banking authority, or any agency or subdivision thereof.

“Guarantee Obligation” means, as to any Person (the “Guaranteeing Person”), any
obligation of (a) the Guaranteeing Person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the Guaranteeing Person has issued a reimbursement, counterindemnity,
or similar obligation, in either case guaranteeing any Indebtedness, leases,
dividends, or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the Guaranteeing Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities, or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any Guaranteeing Person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such Guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
Guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such Guaranteeing Person’s
maximum reasonably anticipated liability in respect thereof as determined by
Agent in good faith.

“Guarantor” means G REIT, Inc., a Maryland corporation, the general partner of
Borrower.

“Guaranty” means that certain Unconditional Guaranty dated as of July 17, 2003
executed by General Partner in favor of Agent and the Lenders, as the same has
been and may be amended, modified, reaffirmed or otherwise supplemented from
time to time, including, without limitation, by a Reaffirmation of Guaranty
substantially in the form attached hereto as Exhibit E.

“Hazardous Materials” means any substance in quantities and/or form:

(a) the presence of which requires or shall hereafter require notification,
investigation or remediation under any Relevant Environmental Law; or

(b) which is or becomes defined as a “hazardous waste”, “hazardous material” or
“hazardous substance” or “controlled industrial waste” or “pollutant” or
“contaminant” under any Relevant Environmental Law, including without
limitation, which contains gasoline, diesel fuel or other petroleum hydrocarbons
or volatile organic compounds, or which contains polychlorinated biphenyls or
asbestos or urea formaldehyde foam insulation, or which contains or emits
radioactive particles, waves or material, including radon gas; or

(c) which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated under
any Relevant Environmental Law or by any Governmental Authority; or

(d) pursuant to applicable Relevant Environmental Laws, the presence of which on
the Mortgaged Property causes or threatens to cause a nuisance upon the
Mortgaged Property or adjacent properties; or poses or threatens to pose a
hazard to the Mortgaged Property or to the health or safety of persons or
property on or about the Mortgaged Property, including, without limitation,
mold, mycotoxins and microbial matter (whether naturally occurring or
otherwise).

“Imputed Debt Service Coverage Ratio” means, with respect to all Mortgaged
Properties, the ratio of Net Operating Income to Debt Service computed with
respect to the Loan on the basis of a twenty-five (25) year amortization
schedule and a rate of interest per annum equal to the greater of (i) the
Treasury Rate then in effect plus two and 75/100 percent (2.75%), (ii) eight
percent (8%), and (iii) the actual rate of interest charged with respect to the
Loan at the time of determination.

“Indebtedness” of any Person means as of the date of any determination thereof:

(a) all obligations of such Person which in accordance with GAAP would be shown
on the balance sheet of such Person as a liability (including, without
limitation, obligations for borrowed money and for the deferred purchase price
of property or services, and obligations evidenced by bonds, debentures, notes,
or other similar instruments);

(b) all rental or other obligations under leases required to be capitalized
under GAAP;

(c) all Guarantee Obligations of such Person;

(d) liabilities resulting from all payment obligations of such Person under any
interest rate protection agreement (including, without limitation, any interest
rate swaps, caps, floors, collars and similar agreements) and currency swaps and
similar agreements determined on a consolidated basis for all such payment
obligations; and

(e) indebtedness of others secured by any Lien upon property owned by such
Person, whether or not assumed.

“Indebtedness” shall expressly exclude indebtedness of Subsidiaries of Borrower
to Borrower.

“Indemnified Loss” has the meaning provided in Section 8.23.

“Indemnified Party” has the meaning provided in Section 8.23.

“Indemnitors” means Advisor and Thompson.

“Intellectual Property” has the meaning provided in Section 4.12.

“Interest Period” has the meaning provided in Section 2.6(c)(iii).

“Interest Rate Agreement” means any interest rate protection agreement Borrower
enters into with respect to the Loan.

“Interest Rate Floor” has the meaning provided in Section 2.6(a).

“Investigation” On September 16, 2004, Advisor learned that the Securities and
Exchange Commission (the “SEC”) was conducing an investigation captioned In the
matter of Triple Net Properties, LLC. The investigation relates to the Advisor
and various affiliates of the Advisor, including the Borrower. The Borrower
understands that the nature of the investigation regarding it is over whether
materially false and misleading statements were made or material facts were
omitted in connection with the offer, purchase and sale of the Borrower’s
securities (the “Investigation”). The Borrower intends to cooperate with the
Investigation.

“Leases” means all leases, licenses and other arrangements pursuant to which any
Person has the right or option to occupy or use any portion of any Mortgaged
Property, and shall include all right, title and interest to receive all rent
and other revenue thereunder, and shall include all guaranties of the
obligations of all such Persons.

“Lender” or “Lenders” has the meaning set forth in the introductory paragraph of
this Agreement, and any successors and assigns, provided that any Lender(s) not
specified on Exhibit A at the time of execution hereof must meet the
requirements set forth in Section 8.12 below applicable to a Participant or
Section 8.13 as a Purchasing Lender.

“Lending Office” means, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which any of such Lender’s Loans are
made or maintained and for the account of which all payments of principal of,
and interest on, such Lender’s Loans are made, as designated in writing from
time to time to the Agent and Borrower.

“Lien” means, with respect to any asset, any mortgage, pledge, security
interest, encumbrance, lien, charge, or deposit arrangement or other arrangement
having the practical effect of the foregoing and shall include the interest of a
vendor or lessor under any conditional sale agreement, capitalized lease, or
other title retention agreement relating to such asset or the filing of any
financing statement under the UCC or comparable law.

“Loan Documents” means, collectively, this Agreement, the Promissory Notes, the
Guaranty, all Assignments of Leases and Rents, all Mortgages, all Financing
Statements, the Environmental Indemnity, any Interest Rate Agreement, the
Assignment and Subordination of Advisory Agreement, all Assignments and
Subordinations of Management Agreement, the Note Assumptions and all other
documents, certificates, affidavits and other instruments executed and delivered
by Borrower and/or its Affiliates pursuant thereto or in connection therewith,
as each of the same may be amended, modified or otherwise supplemented from time
to time.

“Loan to Value Ratio” means the ratio of the outstanding balance of the Loan to
the aggregate appraised value of the Mortgaged Properties, from time to time, to
be determined not more frequently than once in any twelve month period, with
reference to FIRREA Appraisals.

“Loss” has the meaning provided in Section 7.16(c).

“Major Action” means any action, suit or proceeding or any governmental
investigation or arbitration which, if adversely determined, could result in
liability to Borrower or an Executing Subsidiary in an amount exceeding
$100,000, unless Borrower’s insurance carrier has expressly acknowledged
liability therefor in writing.

“Major Lease” means, with respect to any Mortgaged Property, any Lease for over
the lesser of (x) 5,000 rentable square feet or (y) ten percent (10%) of the
gross leaseable area of such Mortgaged Property.

“Material Adverse Change” means any change, event or circumstance which could
have a material adverse effect on (i) the transactions contemplated by this
Agreement, the Promissory Notes, or any Loan Documents, including, without
limitation, Borrower’s, Guarantor’s, Indemnitors’ or any of the Executing
Subsidiaries’ ability to perform any of their obligations under this Agreement
or any of the other Loan Documents or (ii) the business, condition (financial or
otherwise), prospects or results of operation of Borrower, Guarantor,
Indemnitors or any of the Executing Subsidiaries, or any of the Mortgaged
Properties, in each case determined by Agent in its discretion.

“Maturity Date” means January 30, 2007.

“Minimum Net Worth” has the meaning provided in Section 5.1(w).

“Minimum Collateral Pool” has the meaning provided in Section 5.1(v).

“Mortgaged Properties” means, collectively, all of the properties constituting a
Mortgaged Property.

“Mortgaged Property” means the real properties listed on Exhibit F attached
hereto but excluding any such real properties which are released from time to
time pursuant to the terms and conditions of Section 9.1.

“Mortgage” means those certain Mortgages [or Deeds of Trust], Security
Agreements, Assignments of Leases and Rents and Fixture Filings delivered by
each Executing Subsidiary in favor of Agent and covering each of the Mortgaged
Properties, as the same has been and may be amended, modified, or otherwise
supplemented from time to time, including by the applicable Mortgage Amendment.

“Mortgage Amendment” has the meaning provided in Section 3.1(a)(viii).

“Net Operating Income” means, (i) the gross revenues derived from (x) Leases in
effect with respect to a Mortgaged Property and (y) other recurrent items of
revenue derived from a Mortgaged Property in the ordinary course of business,
less (ii) all out-of-pocket expenses and costs related to the ownership,
operation, repair, maintenance of such property for such period (other than
interest expense, depreciation and amortization), including the Property
Management Fee and the Replacement Reserve, but excluding the cost of capital
repairs and replacements not covered by the Replacement Reserve. The “Net
Operating Income” of each Mortgaged Property shall be calculated with reference
to the three (3) month period immediately preceding the month in which the
calculation occurs.

“Net Worth” means, with respect to any Person, such Person’s total assets and
liabilities determined in accordance with GAAP.

“Note Assumption” means those certain Assumptions of Note in the form attached
hereto as Exhibit G, to be executed and delivered by each Executing Subsidiary
in favor of each Lender, as the same may be amended, modified, replaced,
restated or otherwise supplemented from time to time.

“Notifying Lender” has the meaning provided in Section 2.12.

“Original Closing Date” means the date of the first Advance (as defined in the
Original Agreement) under the Original Agreement.

“Participant” has the meaning provided in Section 8.12.

“Partnership Agreement” means the Agreement of Limited Partnership of Borrower
dated December 18, 2001.

“Payment Office” means the office of the Agent located at 135 South LaSalle
Street, Chicago, Illinois 60604.

“Percentage” means each Lender’s percentage share of the Loan as set forth on
Exhibit A hereto.

“Permitted Encumbrances” means, with respect to each of the Mortgaged
Properties, the applicable Mortgage and all exceptions to title insurance
coverage approved by Agent and set forth in the title insurance policies
insuring the Mortgages covering such Mortgaged Properties as of the date such
policies were issued.

“Person” means any individual, partnership, firm, corporation, association,
joint venture, joint stock company, trust, unincorporated organization or other
entity, or any governmental or political subdivision or agency, department, or
instrumentality thereof.

“Plan” means any multiemployer plan or single employer plan, as defined in
Section 4001 and subject to Title IV of ERISA, which is maintained, or at any
time during the five calendar years preceding the date of this Agreement was
maintained, for employees of Borrower or a Subsidiary of Borrower or an ERISA
Affiliate.

“Presence” means, when used in connection with Hazardous Materials, treatment,
use, storage, handling, repair, encapsulation, disposal, transportation, spill,
discharge and release.

”Prime Loans” has the meaning provided in Section 2.6(a).

“Promissory Notes” means the promissory notes made by Borrower to each Lender
substantially in the form attached hereto as Exhibit H, as the same may be
amended, modified, replaced, restated or otherwise supplemented from time to
time.

“Property Management Fee” means the greater of (x) three percent (3%) of gross
rents for a particular Mortgaged Property or (y) the actual management fees paid
by the applicable Executing Subsidiary in connection with a Mortgaged Property.

“Property Manager” means Triple Net Properties Realty, Inc., a California
corporation.

“Purchasing Lender” has the meaning provided in Section 8.13.

“Regulation D”, “Regulation T”, “Regulation U” and “Regulation X” mean
Regulation D, Regulation T, Regulation U and Regulation X, respectively, of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor thereto.

“Release Price” has the meaning provided in Section 9.1(d).

“Relevant Environmental Laws” means all Requirements of Law and all other
applicable Federal, state and local environmental statutes, regulations, rules,
ordinances, codes, licenses, permits, approvals, plans, authorizations,
guidelines, concessions, franchises, orders and similar items, and rules of
common law (whether now existing or hereafter enacted or promulgated and whether
now contemplated, anticipated or foreseeable or not) of all courts and
Governmental Authorities, and all applicable judicial and administrative and
regulatory decrees, judgments and orders, including common law rulings and
determinations, relating to injury to or the protection of the Environment,
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, investigation, remediation and removal of emissions,
discharges, releases or threatened releases of Hazardous Materials into the
Environment, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Materials.

“Replacement Reserve” means a reserve of $0.20 per rentable square foot of a
particular Mortgaged Property for capital repairs and replacements.

“Required Lenders” means the Lenders holding at least 50% of the Commitment.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws, certificate of partnership and partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule,
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Specified Covenants” has the meaning provided in Section 6.1(b).

“Subsidiary” of any Person means a corporation, partnership, limited liability
company or other entity of which a majority of the outstanding shares of stock
(or beneficial interests) of each class having ordinary voting power is owned by
such Person, by one or more Subsidiaries of such Person, or by such Person and
one or more of its Subsidiaries.

“Taxes” has the meaning provided in Section 2.16.

“Thompson” means Anthony W. Thompson.

“Total Assets” means, with respect to Borrower, the total value of Borrower’s
assets determined in accordance with GAAP.

“Treasury Rate” means the weekly average auction rate on U.S. Treasury bonds
with a maturity of ten (10) years, as published in the Federal Reserve Bulletin
and made available each week by the Federal Reserve Board in Statistical Release
H.15(519).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

“Use Requirements” means any and all building codes or permits, certificates of
occupancy or compliance, restrictions of record, easements, reciprocal easements
or other agreements, subdivision, zoning, wetlands protection, or land use laws
or ordinances and any and all applicable rules or regulations of any
Governmental Authority affecting any part of any Mortgaged Property.

Section 1.2 Accounting Terms and Determinations. Unless otherwise defined or
specified herein, all accounting terms shall be construed herein, all accounting
determinations hereunder shall be made, all financial statements required to be
delivered hereunder shall be, prepared, and all financial records shall be
maintained in accordance with GAAP.

Section 1.3 Other Definitional Terms. The words “hereof,” “herein,” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, schedule, exhibit, and like references are to
this Agreement unless otherwise specified. References to agreements,
instruments, documents, statutes, and regulations include all amendments,
supplements, and modifications thereof as may be in effect from time to time.

ARTICLE II

AMOUNTS AND TERMS

Section 2.1 Commitment. Subject to and upon the terms and conditions herein set
forth, each Lender, severally and not jointly, agrees to make a loan to Borrower
in the principal amount that such Lender has committed to lend to Borrower as
set forth on Exhibit A (each Lender’s “Commitment”).

     
Section 2.2
  Intentionally Deleted.
 
   
Section 2.3
  Intentionally Deleted.
 
   
Section 2.4
  Intentionally Deleted.
 
   
Section 2.5
  Promissory Notes; Collateral.
 
   

(a) Borrower’s obligation to pay the principal of, and interest on, the Loan
made by each Lender shall be evidenced by one or more Promissory Notes in the
face amount of each Lender’s Commitment, with blanks as to payee, date and
principal amount appropriately completed. The determination by Agent of the
amount of principal outstanding hereunder or under any Promissory Note shall,
except for patent error, be final, conclusive and binding upon Borrower for all
purposes.

(b) Each prepayment hereunder shall be recorded by Agent; provided, however,
that no failure to make or any error in making a recordation shall in any way
limit, affect or modify the obligation of Borrower to repay any obligations, or
the rights of Agent and the Lenders to any amounts due under this Agreement, the
Loan Documents or the Promissory Notes.

(c) Except as otherwise set forth in the Loan Documents, each item of the
Collateral Pool shall secure the payment and performance of all indebtedness and
obligations of Borrower under this Agreement, including without limitation, any
increased cost under Section 2.13 hereof, and each other Loan Document.

Section 2.6 Interest on the Loan.

(a) Interest shall accrue on the principal balance of the Loan outstanding from
the date hereof through the Maturity Date at the Borrower’s option from time to
time of one of the following rates: (i) a floating per annum rate of interest
equal to the Applicable Base Rate, or (ii) a per annum rate of interest equal to
the Applicable Eurodollar Rate for the Interest Period selected by Borrower in
accordance with this Agreement. Changes in the Applicable Base Rate shall take
effect immediately upon the occurrence of any change in the prime rate announced
by LaSalle from time to time. Any portion of the principal amount of the Loan
bearing interest at the Applicable Base Rate or the Interest Rate Floor is
referred to herein as a “Prime Loan”. Any portion of the principal amount of the
Loan bearing interest at the Applicable Eurodollar Rate is referred to herein as
a “Eurodollar Loan”. Notwithstanding the foregoing, in no event will the
Applicable Base Rate or the Applicable Eurodollar Rate be less than 3.5% per
annum (the “Interest Rate Floor”).

(b) A request by the Borrower for a Prime Loan must be received by the Agent in
writing no later than 2:00 p.m. Chicago, Illinois time, on a Business Day. A
certificate made by an officer of the Agent stating the Applicable Base Rate in
effect on any given day, for the purposes hereof, shall be conclusive evidence
of the Applicable Base Rate in effect on such day. The Applicable Base Rate is a
base reference rate of interest adopted by the Agent as a general benchmark from
which the Agent determines the floating interest rates chargeable on various
loans to borrowers with varying degrees of creditworthiness and the Borrower
acknowledges and agrees that the Agent has made no representations whatsoever
that the Applicable Base Rate is the interest rate actually offered by the Agent
to borrowers of any particular creditworthiness.

(c) Eurodollar Rate. The designation of a Eurodollar Loan by the Borrower is
subject to the following requirements:

(i) A request for a Eurodollar Loan (a “Eurodollar Loan Request”) must be
received by the Agent no later than 2:00 p.m. Chicago, Illinois time two
Business Days prior to the first day of the Interest Period on which such
Eurodollar Loan shall be advanced, shall be irrevocable, and shall state the
initial Interest Period and amount of such Eurodollar Loan. Each Eurodollar Loan
will be in an amount not less than Five Hundred Thousand and No/100 Dollars
($500,000.00). No more than eight (8) separate Eurodollar Loans may be
outstanding at any time. A request for a Eurodollar Loan received by the Agent
after 2:00 p.m. Chicago, Illinois on any Business Day time will be processed and
funded by the Agent on the third Business Day thereafter.

(ii) If pursuant to the Eurodollar Loan Request, the initial Interest Period of
any Eurodollar Loan commences on any day other than the first Business Day of
any month, then the initial Interest Period of such Eurodollar Loan shall end on
the first day of the following calendar month, notwithstanding the Interest
Period specified in the Eurodollar Loan Request, and the Eurodollar Rate for
such Eurodollar Loan shall be equal to Eurodollar for an interest period equal
to the length of such partial month, plus the Applicable Margin. Thereafter,
each Eurodollar Loan shall automatically renew (a “Eurodollar Rollover”) for the
Interest Period specified in the Eurodollar Loan Request at the then current
Eurodollar Rate plus the Applicable Margin unless the Borrower, in a subsequent
Eurodollar Loan Request received by the Agent no later than 2:00 p.m. Chicago,
Illinois time on the second (2nd) Business Day before the expiration of the
existing Interest Period, shall elect a different Interest Period or the
conversion of all or a portion of the Eurodollar Loan to a Prime Loan. The
Borrower may not elect a Eurodollar Rate, and an Interest Period for a
Eurodollar Loan shall not automatically renew, with respect to any principal
amount which is scheduled to be repaid before the last day of the applicable
Interest Period, and any such amounts shall bear interest at the Applicable Base
Rate, until repaid.

(iii) “Interest Period” shall mean, with regard to any Eurodollar Loan,
successive one, two or three month periods, as selected by the Borrower in its
Eurodollar Loan Request; provided, however, that: (A) each Interest Period
occurring after the initial Interest Period of any Eurodollar Loan shall
commence on the day on which the preceding Interest Period for such Eurodollar
Loan expires; (B) whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; (C) whenever the
first day of any Interest Period occurs on a date for which there is no
numerically corresponding date in the month in which such Interest Period
terminates, such Interest Period shall end on the last day of such month, unless
such day is not a Business Day, in which case the Interest Period shall
terminate on the first Business Day of the following month, provided, however,
that so long as the Eurodollar Rollover remains in effect, all subsequent
Interest Periods shall terminate on the date of the month numerically
corresponding to the date on which the initial Interest Period commenced; and
(D) the final Interest Period for any Eurodollar Loan must be such that its
expiration occurs on or before the Maturity Date. If at any time an Interest
Period expires less than one month before the Maturity Date, such Eurodollar
Loan shall automatically convert to a Prime Loan on the last day of the then
existing Interest Period, without further demand, presentment, protest or notice
of any kind, all of which are hereby waived by the Borrower.

Section 2.7 Payments.

(a) Payments of principal and interest due under the Loan, if not sooner
declared to be due in accordance with the provisions hereof, shall be made
commencing on February 1, 2006, and continuing on the first day of each month
thereafter through and including the month in which the Maturity Date occurs,
all accrued and unpaid interest on the principal balance of the Loan outstanding
from time to time shall be due and payable. Interest accrued on any Eurodollar
Loan as of the date of termination, breakage or other disposition shall be due
and payable in full on the date of such termination, breakage or disposition.

(b) If a Default or Event of Default exists hereunder, the Applicable Rate shall
mean the Default Rate. Additionally, overdue principal and, to the extent
permitted by law, overdue interest in respect of the Loan, and all other overdue
amounts owing hereunder, shall bear interest for each day that such amounts are
overdue at a rate per annum equal to the Default Rate.

(c) Agent, upon determining the Applicable Eurodollar Rate for any applicable
Interest Period, shall promptly notify by telephone (confirmed in writing) or in
writing Borrower thereof.

Section 2.8 Prepayments.

(a) Borrower may prepay any portion of the Loan on any Business Day without
penalty, premium or additional charge, except as set forth in Section 2.15
hereof. Upon five (5) days’ written notice to Agent, Borrower may terminate the
Loan by prepaying the entire principal balance, all accumulated interest and all
other amounts and fees due to Agent and the Lenders under this Agreement and the
other Loan Documents, including, without limitation, Section 2.15 hereof.

(b) Borrower shall be liable for all amounts payable pursuant to Section 2.15
with respect to a prepayment of all or any portion of the Loan on any date other
than the last day of the Interest Period.

Section 2.9 Maturity Date. Borrower shall repay to Agent, for the account of the
Lenders, the unpaid principal amount of the Loan made by the Lenders hereunder,
together with all accrued and unpaid interest thereon and any other sums due and
payable to the Lenders hereunder or under the other Loan Documents on the
Maturity Date.

Section 2.10 Payments, Etc.

(a) All payments under this Agreement shall be pro rated among the Lenders in
accordance with their Percentage and shall be made by Borrower, without defense,
setoff, or counterclaim, to Agent not later than 12:00 noon (Chicago time) on
the date when due and shall be made in Dollars in immediately available funds at
the Payment Office and any funds received by Agent after such time shall, for
all purposes of this Agreement, be deemed to have been paid on the next
succeeding Business Day. Agent shall thereafter cause to be distributed to the
Lenders, on the Business Day when paid, in like funds, their Percentage of
payments so received. In the event Agent fails to cause such funds to be
distributed to any Lender on the same Business Day when paid (or deemed paid) to
Agent, Agent shall pay interest to such Lender on such amounts at the Federal
Funds Rate.

(b) Whenever any payment to be made hereunder or under the Promissory Notes
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day (unless an
Interest Period expires on the next preceding Business Day pursuant to
Section 2.6(c), in which case the due date shall be the next preceding Business
Day) and, with respect to payments of principal, interest thereon shall be
payable at the Applicable Rate during such extension.

(c) All computations of interest on the Loan shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable. Each determination by Agent of an interest rate hereunder shall,
except for patent error, be final, conclusive, and binding upon Borrower for all
purposes.

(d) Prior to the occurrence of an Event of Default, all payments and prepayments
under this Agreement shall be applied as follows: (a) first, to fees, expenses,
costs and other similar amounts then due and payable to Agent and the Lenders,
including, without limitation any prepayment premium, exit fee or late charges
due hereunder, (b) second, to accrued and unpaid interest on the outstanding
balance of the Loan, (c) third, to the payment of principal due in the month in
which the payment or prepayment is made, if any, (d) fourth, to any escrows,
impounds or other amounts which may then be due and payable under the Loan
Documents, (e) fifth, to any other amounts then due Agent and/or Lenders
hereunder or under any of the Loan Documents, and (f) last, to the unpaid
principal balance of the Loan, which amount shall be allocated pro rata amongst
the Mortgaged Properties based upon the portion of the unpaid principal balance
of the Loan attributable to each of the Mortgaged Properties, as determined by
the Agent from time to time; provided, however, if the payment of the principal
balance is made pursuant to a release of a Mortgaged Property pursuant to
Section 9.1, the principal payment shall first be applied towards the
outstanding principal balance of the Loan attributed to such Mortgaged Property
by Agent at the time of payment and any excess shall be allocated pro rata
amongst any remaining Mortgaged Properties based upon the portion of the unpaid
principal balance of the Loan attributable to each of such Mortgaged Properties
as determined by Agent. Any prepayment of the Loan shall not extend or postpone
the Maturity Date or reduce the amount of any subsequent monthly payment of
principal and interest due hereunder. After an Event of Default has occurred and
is continuing, payments may be applied by Agent to amounts owed hereunder and
under the Loan Documents in such order as Agent shall determine, in its sole
discretion.

Section 2.11 Interest Rate Not Ascertainable, Etc. If Agent shall have
determined (which determination shall, except for patent error, be final,
conclusive and binding upon Borrower for all purposes) that on any date for
determining the Applicable Eurodollar Rate for any Interest Period, by reason of
any circumstances affecting the interbank Eurodollar market, or Agent’s position
in such market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of
Applicable Eurodollar Rate, then, and in any such event, Agent shall forthwith
give notice (by telephone confirmed in writing) to Borrower of such
determination. Until Agent notifies Borrower that the circumstances giving rise
to the suspension described herein no longer exist, then the Loan shall bear
interest at the Applicable Base Rate then in effect.

Section 2.12 Illegality.

(a) If any Lender (a “Notifying Lender”) shall have determined at any time that
compliance by such Lender in good faith with any law, rule or regulation, or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Authority adopted or becoming effective after the date hereof
renders unlawful the making or continuance of the Loan by such Lender, the
Notifying Lender shall give prompt notice (by telephone confirmed in writing) to
Agent, and Agent to Borrower of such determination.

(b) Upon the giving of the notice to Agent and Borrower referred to in
Section 2.12(a) above, such Lender’s Commitment shall immediately convert into a
Loan bearing interest at the Applicable Base Rate, provided that, in such event,
Borrower shall not be liable for any costs referred to in Section 2.15(ii)
hereof resulting solely by reason of such conversion occurring prior to the last
day of a Interest Period.

Section 2.13 Increased Costs.

(a) If, by reason of (x) after the date hereof, the implementation of or any
change (including, without limitation, any change by way of imposition or
increase of reserve or capital adequacy requirements) in, or in the
interpretation by any Governmental Authority or any other recognized authority
of, any law or regulation, or (y) the compliance with any guideline or request
from any central bank or other Governmental Authority or quasi-Governmental
Authority exercising control over banks or financial institutions generally
(whether or not having the force of law) adopted or becoming effective after the
date hereof:

(i) any Lender (or its Lending Office) shall be subject to any tax, duty, or
other charge, with respect to the Loan or its obligation to make the Loan, or
shall change the basis of taxation of payments to any Lender of the principal of
or interest on the Loan or its obligation to make the Loan (except for changes
in the rate of tax on the overall net income of such Lender or its Lending
Office imposed by the jurisdiction in which such Lender’s principal executive
office or Lending Office is located); or

(ii) any reserve, special deposit, or similar requirement (including, without
limitation, any reserve, special deposit, or similar requirement imposed by the
Board of Governors of the Federal Reserve System) against assets of, deposits
with or for the account of, or credit extended by, any Lender or its Lending
Office shall be imposed or deemed applicable or any other condition affecting
the Loan shall be imposed on such Lender or its Lending Office or the interbank
Eurodollar market; and as a result thereof there shall be any cost to such
Lender of agreeing to make or maintain the Loan (except to the extent already
included in the determination of the Applicable Eurodollar Rate for the Loan),
or there shall be a reduction in the amount received or receivable by such
Lender or its Lending Office, then Borrower shall from time to time, upon
written notice and demand by Agent, pay to Agent for the account of such Lender,
within five (5) Business Days after the date specified in such notice and
demand, additional amounts sufficient to indemnify such Lender against such
increased cost. A certificate as to the amount of such increased cost and
setting forth in reasonable detail the reason for the adjustment and the
calculation thereof, submitted to Borrower and Agent by such Lender, shall,
except for patent error, be final, conclusive, and binding for all purposes. In
the event that a Lender becomes aware of the imposition of a cost to such Lender
or a reduction in the amount to be received or receivable by such Lender or its
Lending Office which is an additional cost pursuant to this Section 2.13, such
Lender shall notify Agent and Borrower in writing of such imposition or
reduction. With respect to costs or reductions incurred by a Lender pursuant to
this Section 2.13 relating to any period in which the Loan is in effect, the
provisions of this Section 2.13 shall survive the termination of this Agreement
and the payment of the Promissory Notes and all other amounts payable hereunder.

(b) If the Lenders shall notify Borrower in writing that at any time, because of
the circumstances described in clause (x) or (y) in Section 2.13(a) or any other
circumstances arising after the Closing Date and relating to any period in which
the Loan is in effect affecting the Lenders or the interbank Eurodollar market
or the Lenders’ position in such market, the Applicable Eurodollar Rate, as
determined by Agent, will not adequately and fairly reflect the cost to the
Lenders of funding the Loan subject to such rate, then thereafter, the Loan
shall bear interest at the Applicable Base Rate, provided that in such event,
Borrower shall not be liable for any costs referred to in Section 2.15(i) hereof
resulting solely by reason of such conversion occurring prior to the last day of
a Interest Period.

Section 2.14 Change of Lending. Each Lender agrees that it will use reasonable
efforts to designate an alternate Lending Office with respect to its Commitment
affected by the matters or circumstances described in Sections 2.11, 2.12 or
2.13 to reduce the liability of Borrower or avoid the results provided
thereunder, so long as such designation is not disadvantageous to such Lender as
determined by such Lender in its sole discretion.

Section 2.15 Funding Losses. Borrower shall compensate each Lender, upon such
Lender’s written request to Agent and Agent’s delivery thereof to Borrower
(which request shall set forth the basis for requesting such amounts and which
request shall, absent patent error, be final, conclusive, and binding upon
Borrower for all purposes), for all losses, expenses, and liabilities
(including, without limitation, any interest paid by such Lender to lenders of
funds borrowed by it to make or carry the Loan to the extent not recovered by
such Lender in connection with the re-employment of such funds), which such
Lender may sustain: (i) if any repayment of any portion of the Loan occurs on a
date which is not the last day of the Interest Period; or (ii) if, for any
reason, Borrower defaults in its obligation to repay the Loan when required by
the terms of this Agreement. With respect to losses, expenses and liabilities
which a Lender may sustain as described in this Section 2.15 relating to any
period in which its Commitment is in effect, the provisions of this Section 2.15
shall survive the termination of this Agreement and the payment of the
Promissory Notes and all other amounts payable hereunder.

Section 2.16 Taxes. All payments made by Borrower under this Agreement and the
Promissory Notes shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp, or other
taxes, levies, imposts, duties, charges, fees, deductions, reserves or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding in the case of each Lender, net income
taxes and franchise taxes (imposed in lieu of net income taxes) imposed on such
Lender as a result of a present or former connection between the jurisdiction of
the government or taxing authority imposing such tax and such Lender (excluding
a connection arising solely from such Lender having executed, delivered, or
performed its obligations or received a payment under, or enforced, this
Agreement or the Promissory Notes) or any political subdivision or taxing
authority thereof or therein (all such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions and withholdings being hereinafter called
“Taxes”). If any Taxes are required to be withheld from any amounts payable to
any Lender hereunder or under the Promissory Notes, the amounts so payable to
such Lender shall be increased to the extent necessary to yield to such Lender
(after payment of all Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
appropriate Promissory Note. Whenever any Taxes are payable by Borrower pursuant
to applicable law, as promptly as possible thereafter Borrower shall send to
Agent a certified copy of an original official receipt received by Borrower
showing payment thereof. If any Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to Agent the required receipts or
other required documentary evidence, Borrower shall indemnify, defend and hold
harmless Agent and each Lender for any incremental taxes, interest, or penalties
that may become payable by Agent or any Lender as a result of any such failure.
With respect to any obligations of Borrower pursuant to this Section 2.16
relating to any period in which the Loan is in effect, the agreements in this
Section 2.16, shall survive the termination of this Agreement and the payment of
the Promissory Notes and all other amounts payable hereunder.

     
Section 2.17
  Intentionally Deleted.
 
   
Section 2.18
  Intentionally Deleted.
 
   

Section 2.19 Fees. In consideration of Agent and the Lenders establishing the
facility hereunder and making the Loan to Borrower, Borrower shall pay to Agent
on behalf of the Lenders, fees in the amount of $116,736.00 which shall be
disbursed to the Lenders on a pro rate basis in accordance with their Commitment
(collectively, the “Fees”).

ARTICLE III

CONDITIONS TO CLOSING

The obligation of the Lenders to make the Loan to Borrower is subject to the
satisfaction of the following conditions:

Section 3.1 Conditions Precedent to Closing. On or prior to the Closing Date,
all obligations of Borrower hereunder to Agent and the Lenders incurred prior to
the Closing Date, and any amounts payable to Agent or the Lenders on the Closing
Date shall have been paid in full, including any amounts due under Section 2.19.
In addition, the following conditions shall be satisfied:

(a) On or before the Closing Date, Agent shall have received the following, each
duly executed by Borrower, Guarantor, Indemnitors or Executing Subsidiary or
such other parties (as applicable) as of or prior to the Closing Date and in
form and substance satisfactory to Agent:

(i) This Agreement;

     
(ii)
(iii)
(iv)
  The Promissory Notes and the Note Assumptions;
The Environmental Indemnity;
The Guaranty;

(v) The Centerpoint Indemnity;

(vi) The Assignment and Subordination of Advisory Agreement;

(vii) The First Amendment

(viii) An amendment to each of the Mortgages, Assignments and Subordinations of
Management Agreement and Assignments of Leases and Rents in substantially the
form attached hereto as Exhibit I (each, a “Mortgage Amendment” and collectively
the “Mortgage Amendments”);

(ix) An amendment to each Financing Statement previously delivered to Lender by
the Executing Subsidiaries;

(x) Opinions of counsel to Borrower, Guarantor, Executing Subsidiaries and
Indemnitors;

(xi) A Certificate of Fact with respect to Borrower, issued by the State
Corporation Commission of the Commonwealth of Virginia and dated as of a date
not more than thirty (30) days prior to the Closing Date or otherwise reasonably
acceptable to Agent;

(xii) A certificate for Borrower, signed by an Authorized Representative, in the
form of Exhibit J attached hereto, with all attachments thereto;

(xiii) A good standing certificate with respect to General Partner, issued by
the Maryland State Department of Assessments and Taxation and dated as of a date
not more than thirty (30) days prior to the Closing Date or otherwise reasonably
acceptable to Agent;

(xiv) Certified copies of the articles of incorporation and bylaws of General
Partner and original resolutions and certificate of incumbency with specimen
signatures for Authorized Representatives with respect to General Partner;

(xv) A Certificate of Fact with respect to Advisor, issued by the State
Corporation Commission of the Commonwealth of Virginia and dated as of a date
not more than thirty (30) days prior to the Closing Date or otherwise reasonably
acceptable to Agent;

(xvi) Certified copies of articles of organization and operating agreement of
Advisor and original resolutions and certificate of incumbency with specimen
signatures for Authorized Representatives with respect to Advisor;

(xvii) A manager’s/general partner’s certificate for each Executing Subsidiary,
signed by an Authorized Representative, in the form of Exhibit K attached
hereto, with all attachments thereto;

(xviii) Good Standing Certificates with respect to each Executing Subsidiary,
issued by the Secretary of State for each state in which such Executing
Subsidiaries are formed or organized and each state in which such Executing
Subsidiaries own property;

(xix) Current financial statements of Borrower, Guarantor, Executing
Subsidiaries and Indemnitors (certified by an Authorized Representative);

(xx) A date down endorsement (or title search if approved by Agent in its
reasonable discretion) updating the existing mortgagee’s policy of title
insurance for each of the Mortgaged Properties, in form and substance
satisfactory to Agent;

(xxi) A copy of all recorded documents referred to or listed as exceptions to
title in, the date down endorsements or title searches referred to in subsection
(xx) above, and certified copies of appurtenant easements affecting or
benefiting the Mortgaged Property;

(xxii) Certificates or binders naming Agent and each Lender as an additional
insured or loss-payee (as applicable) under the policies of insurance required
to be maintained with respect to the Mortgaged Property, accompanied by a
certification stating that all insurance required hereunder and under the other
Loan Documents has been obtained, such insurance satisfies the requirements
hereof and thereof, and is in full force and effect and that all current
premiums therefor have been paid in full;

(xxiii) A certified rent roll for each Mortgaged Property dated not earlier than
[two (2) Business Days] prior to the Closing Date;

(xxiv) Tenant Estoppel Certificates, substantially in the form attached hereto
as Exhibit L (the “Estoppel”) from the Estoppel Tenants;

(xxv) Evidence reasonably satisfactory to Agent as to the compliance of the
Mortgaged Property with all applicable zoning, subdivision and land use,
environmental and building statutes, codes, ordinances, regulations, variances,
and with all other laws affecting the use and operation of the Mortgaged
Properties (including the Americans with Disabilities Act);

(xxvi) Evidence as to whether the Mortgaged Property is located in a flood zone
and flood insurance if such Mortgaged Property is located in a flood zone;

(xxvii) A FIRREA Appraisal of the Mortgaged Property (Agent hereby acknowledges
that acceptable FIRREA Appraisals were previously delivered);

(xxviii) A certified copy of the management agreement for each Mortgaged
Property;

(xxix) A copy of the engineering report for the Mortgaged Property;

(xxx) Documentation evidencing that the Executing Subsidiary has set up a
Depository Account with Agent for the applicable Mortgaged Property;

(xxxi) Such consents or acknowledgments from such Persons as Agent or its
counsel may determine to be necessary or appropriate; and

(xxxii) Such other documents and instruments as Agent may deem reasonably
necessary or appropriate.

(b) Other Conditions. As of the Closing Date, each of the following requirements
shall be satisfied as determined by Agent in its sole and absolute discretion:

(i) No suit, action, investigation, inquiry or other proceeding (including,
without limitation, the enactment or promulgation of a statute or rule) by or
before any arbitrator or any Governmental Authority shall be pending and no
preliminary or permanent injunction or order by a state or federal court shall
have been entered (i) in connection with this Agreement, the Promissory Notes,
any Loan Document or any of the transactions contemplated hereby or thereby or
(ii) which, in any such case, in the sole judgment of Agent, could result in a
Material Adverse Change.

(ii) There shall have been no Material Adverse Change. Neither Borrower nor any
Subsidiary of any Borrower shall be the subject of any bankruptcy,
reorganization, or insolvency proceeding.

(iii) No Default shall have occurred with respect to which a notice shall have
been given which remains uncured, and there shall be no continuing Event of
Default.

(iv) Agent shall be satisfied that the Mortgaged Properties and their use comply
with all applicable zoning, sub-division and building laws, environmental
protection and land use and development laws, ordinances and regulations, and
all other applicable federal, state and municipal laws and requirements.

(v) No proceedings shall have been threatened or commenced by any authority
having the power of eminent domain to condemn any part of any Mortgaged
Properties and no part of the Mortgaged Properties shall have been damaged and
not repaired which Agent, in its sole judgment, deems material.

(vi) Agent and the Lenders shall have received payment of all costs and expenses
(including, without limitation, the Fees described in Section 2.19, reasonable
attorneys’ fees and other disbursements) incurred by Agent in connection with
reviewing and evaluating the items furnished and the actions purporting to
satisfy the conditions and requirements to be satisfied pursuant to this
Section 3.1.

(vii) All representations and warranties contained herein shall be true and
correct.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants the following as of the date hereof and
covenants, warrants and agrees that the following shall be and shall remain true
and correct at all times hereafter so long as any portion of the Loan remains
outstanding:

Section 4.1 Good Standing. Borrower is duly organized and validly existing under
the laws of the Commonwealth of Virginia and each Executing Subsidiary is duly
organized, validly existing, and in good standing under the laws of the state of
its organization. Borrower and each Executing Subsidiary is duly qualified to do
business as a foreign company and is in good standing in each jurisdiction where
it owns property or where the conduct of its business or the ownership of its
property or assets (including, without limitation, the respective Mortgaged
Properties) requires such qualification, and has or will have all powers and all
governmental licenses, authorizations, consents, and approvals required to carry
on its business as is now or is proposed to be conducted.

Section 4.2 Authorization of Agreement; No Violation. The execution, delivery,
and performance by Borrower of this Agreement and of the Loan Documents (i) are
within Borrower’s powers, (ii) have been duly authorized by all necessary
action, and (iii) do not violate or create a default under any Requirement of
Law, Borrower’s organizational documents or any Contractual Obligation binding
on or affecting Borrower or its property.

Section 4.3 Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing or registration with, any Governmental Authority
is required in connection with the execution, delivery, and performance by
Borrower of this Agreement or the other Loan Documents.

Section 4.4 Binding Effect. This Agreement and the other Loan Documents have
each been duly executed by Borrower and each constitutes a legal, valid, and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors, rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law).

Section 4.5 Financial Information and No Material Adverse Change. Each of the
financial statements delivered pursuant to Sections 5.2 (a) through (d) were
prepared in accordance with GAAP and fairly present the financial condition and
results of operation of the Persons and/or properties covered thereby on the
dates and for the periods covered thereby, except as disclosed in the notes
thereto and, with respect to normally recurring year-end adjustments. There have
been no Material Adverse Changes to any such financial statements.

Section 4.6 Litigation. Except for the Investigation, there is no action, suit,
or proceeding, or any governmental investigation or any arbitration, in each
case pending or, to the knowledge of Borrower, threatened against Borrower, an
Executing Subsidiary, or any property of Borrower or an Executing Subsidiary
before any court or arbitrator or any governmental or administrative body,
agency, or official (i) which challenges the validity of this Agreement or any
of the other Loan Documents or (ii) which if adversely determined, and taking
into account any insurance with respect thereto, could result in a Material
Adverse Change.

Section 4.7 Compliance with Law. Borrower and each Executing Subsidiary is in
compliance with all Requirements of Law, its organizational documents and all
Contractual Obligations binding on or affecting it or any of its properties. The
execution and delivery by Borrower of this Agreement, the Promissory Notes and
the Loan Documents do not, and the performance by Borrower of this Agreement,
the Promissory Notes and each of the Loan Documents will not, (a) violate any
Requirement of Law, the violation of which could result in a Material Adverse
Change, (b) violate or contravene any provision of Borrower’s organizational
documents, or any law, rule, regulation, order, writ, judgment, decree,
determination or award applicable to Borrower, (c) violate, contravene or result
in a breach of or constitute a default under any Contractual Obligation of
Borrower, or (d) result in, or require the creation or imposition of any Lien
upon or with respect to any of the Mortgaged Properties other than the Liens
created by the Loan Documents. Notwithstanding the foregoing, the Investigation
may demonstrate that the Borrower violated (a) a Requirement of Law that could
result in a Material Adverse Change, or (b) a law, rule, regulation or order
applicable to Borrower.

Section 4.8 Employees. Neither Borrower nor any Executing Subsidiary has any
employees, any Plans, or any liabilities under any Plan of any other Person.

Section 4.9 ERISA. As of the date of this Agreement and throughout the term of
this Agreement, (i) neither Borrower nor any Executing Subsidiary is or will be
an “employee benefit plan” as defined in Section 3(3) of ERISA, which is subject
to Title I of ERISA, (ii) neither the assets of Borrower nor any Executing
Subsidiary are or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. 2510.3-101 and (iii) neither Borrower nor any Executing
Subsidiary is or will be a “government plan” within the meaning of Section 3(32)
of ERISA.

Section 4.10 No Default. Neither Borrower nor any Executing Subsidiary is in
default under, or with respect to, any of its Contractual Obligations in any
respect which could reasonably be expected to result in a Material Adverse
Change and no Default or Event of Default has occurred and is continuing
hereunder.

Section 4.11 Improvements.

(a) All of the improvements located on the Mortgaged Properties and the use of
such improvements are being lawfully occupied and any and all certificates and
permits required by applicable laws, rules, regulations, and ordinances or in
connection with the use, occupancy, and operation thereof have been obtained.

(b) No portion of any of the Mortgaged Properties, nor any improvements located
on such Mortgaged Properties that are material to the operation, use, or value
thereof, have been damaged in any respect as a result of any fire, explosion,
accident, flood, or other casualty, except to the extent that the same have been
restored to their condition prior thereto.

(c) No written notices of violation of any federal, state, or local law or
ordinance or order or requirement have been received by Borrower, General
Partner, Advisor, Thompson, any Executing Subsidiary or Property Manager with
respect to any Mortgaged Properties.

Section 4.12 Intellectual Property. Borrower owns, or is licensed to use, all
trademarks, trade names, copyrights, technology, know-how, and processes
necessary for the conduct of its business as currently conducted (the
“Intellectual Property”) except for those the failure to own or license which
could not reasonably be expected to have a material adverse effect on the
business, financial condition, results of operations, or prospects of Borrower.
No claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does Borrower know of any
valid basis for any such claim. The use of such Intellectual Property by
Borrower does not infringe on the rights of any Person, except for such claims
and infringements that, in the aggregate, could not reasonably be expected to
have a material adverse effect on the business, financial condition, results of
operations, or prospects of Borrower.

Section 4.13 No Burdensome Restrictions. To Borrower’s knowledge, no Requirement
of Law or Contractual Obligation of Borrower could reasonably be expected to
result in a Material Adverse Change.

Section 4.14 Taxes. Borrower and each Executing Subsidiary has filed or caused
to be filed all tax returns that, to the knowledge of Borrower, are required to
be filed and has paid all taxes shown to be due and payable on such returns or
on any assessments made against it or any of its property and all other taxes,
fees, or other charges now due and payable imposed on it or any of its property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided on
the books of Borrower). No tax Lien has been filed, and, to the knowledge of
Borrower, no claim is being asserted, with respect to any such tax, fee, or
other charge.

Section 4.15 Investment Company Act; Other Regulations. Borrower is not an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. Borrower
is not subject to regulation under any federal or state statute or regulation
which limits its ability to incur Indebtedness.

Section 4.16 Insurance. Notwithstanding anything to the contrary contained in
the Mortgages and subject to Section 4.16(b), Borrower maintains upon or in
connection with each of its Properties:

(a) Property and casualty insurance coverage evidenced by original or certified
copies of insurance policies or binders for such insurance, together with
evidence that the premiums for such policies have been paid current. Such
insurance policies shall insure each of the Mortgaged Properties for 100% of
their full replacement cost in so-called “all risk” form and with coverage for
floods, terrorism, earthquakes (except as provided in Section 4.16(b)) and such
other hazards (including “collapse” and “explosion” and mold related damage) as
Agent may require for each of the Mortgaged Properties and as are consistent
with reasonable and customary requirements in the industry. Such insurance
policies shall contain replacement cost and agreed amount endorsements (with no
reduction for depreciation), an endorsement providing Building Ordinance
Coverage and an endorsement covering the costs of demolition and increased costs
of construction due to the enforcement of building codes or ordinances. To the
extent there exists a boiler on the premises of any of the Mortgaged Properties,
Borrower shall also furnish insurance providing boiler and machinery
comprehensive coverage for all mechanical and electrical equipment at each of
such Mortgaged Properties insuring against breakdown or explosion of such
equipment on a replacement cost value basis. Borrower shall also furnish
business interruption or loss of rental income insurance in connection with all
policies covering property and boiler and machinery insurance for a period of
not less than one (1) year endorsed, other than with respect to boiler and
machinery insurance, to provide a 180 day extended period of indemnity. All
insurance required under this Section 4.16(a) shall (i) be with companies and in
amounts and with coverage and deductibles satisfactory to Agent and (ii) include
endorsements naming the Lenders as loss payees and shall have endorsed thereon
the standard mortgagee clause in favor of the Lenders.

(b) The earthquake insurance provided for in Section 4.16(a) but only for the
Mortgaged Properties and only to the extent (i) any Mortgaged Property is
located in an earthquake prone area and (ii) such insurance is available at
commercially reasonable rates.

(c) Liability and worker’s compensation insurance evidenced by original or
certified copies of insurance policies, binders for such insurance policies, or
certificates of insurance, together with evidence that the premiums for such
policies have been paid current. Such insurance shall provide for (i) commercial
general liability (including contractual liability) covering each of the
Mortgaged Properties and Borrower’s operations thereon in an amount not less
than $2,000,000 per occurrence and not less than $5,000,000 in the aggregate;
(ii) commercial automobile liability with a limit not less than $1,000,000
combined single limit and endorsed to cover owned, hired and non-owned
automobiles; and (iii) worker’s compensation insurance covering all of
Borrower’s employees and contracted parties (including their employees) situated
at the Mortgaged Properties in accordance with the statutory requirements of the
states where the applicable Mortgaged Property is located and including an
endorsement for employer’s liability coverage. Borrower shall also furnish
umbrella liability coverage in excess of the foregoing liability coverage with a
limit of not less than $25,000,000. The commercial general liability and
automobile policies and umbrella liability policy shall name the Lenders as
additional insureds. Such policies shall also contain a so-called
“products-completed operations endorsement” and mold related liability coverage.

(d) All companies issuing policies required under this Section 4.16 shall have a
current Best Insurance Reports rating no less favorable than “A”, and all such
companies shall be licensed to do business in the states where the applicable
Mortgaged Property is located. All policies required under this Section 4.16
shall provide that (i) the insurance evidenced thereby shall not be canceled or
modified without at least thirty (30) days’ prior written notice from the
insurance carrier to Agent; and (ii) no act or thing done by Borrower or any
Affiliate thereof shall invalidate the policy as against the Lenders. Borrower
shall deliver renewal certificates of all policies of insurance required under
this certificate, together with written evidence that the premiums are paid
current, at least thirty (30) days prior to the expiration of the then current
policy.

Section 4.17 Mortgaged Properties.

(a) Borrower has good and marketable title to all of its assets and properties,
and each Executing Subsidiary has good and marketable title to the applicable
Mortgaged Property, subject to no mortgage, security interest, pledge, lien,
charge, encumbrance or title retention or other security agreement or
arrangement of any nature whatsoever, except Permitted Encumbrances. Borrower
and the applicable Executing Subsidiary will forever warrant and defend the
title of the Mortgaged Properties against the lawful claims and demands of all
persons whomsoever (subject to the Permitted Encumbrances) for such Mortgaged
Properties.

(b) There are no pending or, to the best knowledge of Borrower, threatened
proceedings or actions to revoke, attack, invalidate, rescind, or modify in any
material respect (i) the zoning of any Mortgaged Property or any part thereof,
or (ii) any building or other permits heretofore issued with respect to any
Mortgaged Property or any part thereof, or asserting that any such zoning or
permits do not permit the operation of any Mortgaged Property or any part
thereof or that any improvements located on such Mortgaged Property cannot be
operated in accordance with its intended use or is in violation of applicable
Use Requirements.

(c) The Mortgage covering each such Mortgaged Property creates a valid and
enforceable first Lien on such property described therein, as security for the
repayment of the Indebtedness incurred by Borrower hereunder and under the other
Loan Documents, subject only to the Permitted Encumbrances applicable to such
Mortgaged Property.

(d) The Collateral Pool is now, and so long as the Loan remains in effect or any
monetary obligation to Agent or the Lenders hereunder or under the Promissory
Notes or the other Loan Documents shall remain unpaid, will be owned solely by
Borrower or the applicable Executing Subsidiary, and said Collateral Pool,
including the proceeds resulting from the sale or other disposition thereof, is
and will remain free and clear of any Liens except the Permitted Encumbrances
and the other Liens granted pursuant to the Loan Documents to Agent and the
Lenders, which Liens to Agent and the Lenders shall, at all times, be first and
prior on the Collateral Pool and all proceeds resulting from the sale or other
disposition thereof, and no further action need be taken to perfect said Liens.

(e) Neither the existence of any improvements upon a Mortgaged Property nor the
present use or condition of any Mortgaged Property violate in any material
respect any Use Requirements. With respect to each Mortgaged Property, neither
the zoning nor any other right to carry on the present use of such Mortgaged
Property is to any extent dependent upon or related to any other real estate.
Each Mortgaged Property may be operated in its current fashion and Borrower has
received no written notices from any Governmental Authorities alleging any
violation by any Mortgaged Property of any Requirement of Law, including but not
limited to applicable Use Requirements.

(f) There are no pending or, to the knowledge of Borrower, contemplated or
threatened proceedings relating to any (i) taking by eminent domain or other
condemnation of any portion of any Mortgaged Property, (ii) condemnation or
relocation of any roadways abutting any Mortgaged Property and (iii) denial of
access to any Mortgaged Property from any point of access to such Mortgaged
Property.

(g) Each Mortgaged Property has adequate and permanent legal access to water,
gas, and electrical supply, storm, and sanitary sewerage facilities, other
required public utilities (with respect to each of the aforementioned items by
means of either a direct connection to the source of such utilities or through
connections available on publicly dedicated roadways directly abutting such
Mortgaged Property), parking, and means of access between such Mortgaged
Property and public highways over recognized curb cuts; and all of the foregoing
comply with all applicable Use Requirements.

(h) Each Mortgaged Property is taxed separately without regard to any other real
estate and constitutes a legally subdivided lot under all applicable Use
Requirements (or, if not subdivided, no subdivision or platting of such
Mortgaged Property is required under applicable Requirements of Law), and for
all purposes each Mortgaged Property may be mortgaged, conveyed, and otherwise
dealt with as an independent parcel.

Section 4.18 Full and Accurate Disclosure. No statement of fact made by or on
behalf of Borrower in this Agreement or in any of the other Loan Documents, or
any certificate or financial statement furnished by Borrower to Agent contains
any untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading.

Section 4.19 Solvency. Within the meaning of Section 548 of the Bankruptcy Code,
the Uniform Fraudulent Transfer Act and the Uniform Fraudulent Conveyance Act as
in effect in any relevant jurisdiction, and any similar laws or statutes, and
after giving effect to the transactions contemplated hereby: the fair saleable
value of Borrower’s assets exceeds Borrower’s total liabilities including,
without limitation, subordinated, unliquidated, disputed, and contingent
liabilities; the fair saleable value of Borrower’s assets is greater than
Borrower’s probable liabilities, including the maximum amount of its contingent
liabilities on its debts as such debts become absolute and matured; Borrower’s
assets do not constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted; and Borrower does not intend to, and
does not believe that it will, incur debts and liabilities (including without
limitation contingent liabilities and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower).

Section 4.20 Not Foreign Person. Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.

Section 4.21 Assessments. There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any Mortgaged Property, nor, to Borrower’s knowledge, are there any
contemplated improvements to any Mortgaged Property that may result in such
special or other assessments.

Section 4.22 Flood Zone. Except as disclosed to Agent, no Mortgaged Property is
located in a flood hazard area as defined by the Federal Insurance
Administration.

Section 4.23 Physical Condition. Each Mortgaged Property is free of material
structural defects and all building systems contained therein are in good
working order subject to ordinary wear and tear.

Section 4.24 Operation of Properties. Each Mortgaged Property is being operated
and maintained in accordance with Borrower’s usual and customary business
practices.

Section 4.25 Margin. Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying any margin stock or margin securities
(within the meaning of Regulations T, U and X issued by the Board of Governors
of the Federal Reserve System), and no proceeds of any Loan will be used,
directly or indirectly, to purchase or carry any margin stock or margin
securities or to extend credit to others for the purpose of purchasing or
carrying any margin stock or margin securities. None of the transactions
contemplated by this Agreement will violate or result in a violation of
Section 7 of the Securities Exchange Act of 1934, as amended.

Section 4.26 Hazardous Materials. Except as disclosed on environment studies
delivered to Agent, no Hazardous Materials are located on or about the Mortgaged
Properties, and the Mortgaged Properties do not contain any underground tanks
for the storage or disposal of Hazardous Materials. Further, except as disclosed
in environmental studies delivered to Agent, (i) Borrower has not, and to the
knowledge of Borrower no other party has, (A) stored or treated Hazardous
Materials, (B) disposed of Hazardous Materials or incorporated Hazardous
Materials into, on or around the Mortgaged Properties and permitted any
underground storage tanks to exist on the Mortgaged Properties, (ii) no
complaint, order, citation or notice with regard to air emissions, water
discharges, noise emissions, or Hazardous Materials, if any, or any other
environmental, health, or safety matters affecting the Mortgaged Properties or
any portion thereof, from any person, government or entity, has been issued to
Borrower which has not been remedied or cured, and (iii) Borrower or the
applicable Executing Subsidiary has complied in all material respects with all
Requirements of Law affecting the Mortgaged Properties. Any qualification
contained in this Section made with reference to environmental studies delivered
to Agent shall not abrogate or vitiate any indemnity made pursuant to this
Agreement or any of the other Loan Documents or excuse Borrower from the
performance of any remediation or other obligation contained in this Agreement
or in any of the other Loan Documents.

Section 4.27 Brokerage. Borrower has not dealt with any broker in connection
with this Agreement and the credit facilities offered hereby. Borrower
indemnifies the Lenders against any liabilities resulting from a breach of the
representation set forth in the foregoing sentence, including without limitation
all expenses incurred by the Lenders in connection with the defense of any
action or proceeding brought to collect any such brokerage fees or commissions
not so disclosed.

Section 4.28 Representations and Warranties in the Loan Documents. The
representations and warranties of Borrower in each of the Loan Documents are
true, complete and correct in all material respects, and Borrower hereby
confirms each such representation and warranty as being true, complete and
correct in all material respects as of the relevant dates with the same effect
as if set forth in its entirety herein.

Section 4.29 Loan Documents. The provisions of the Loan Documents are each
effective to create, in favor of Agent, a legal, valid and enforceable Lien on
or security interest in all of the collateral described therein, and when the
appropriate recordings and filings have been effected in the appropriate public
offices (or, in the case of collateral represented by certificates, when such
certificates have been pledged to and received by Agent), the Loan Documents
will constitute a perfected first Lien on and security interest in all right,
title, estate and interest of Borrower or the applicable Executing Subsidiary in
the collateral described therein, prior and superior to all other Liens except
for Permitted Encumbrances and as otherwise permitted under this Agreement.

Section 4.30 Utilities. All utility services necessary for the operation of the
Mortgaged Properties for their intended purposes are available at the boundaries
of the Mortgaged Properties or will be available within the boundaries as
needed.

Section 4.31 Labor and Materials. No amounts will be owed to any contractor or
subcontractor furnishing labor or materials to the Mortgaged Property.

Section 4.32 Usury. The performance by Borrower, the Executing Subsidiaries or
the Guarantors of their respective obligations hereunder and under the other
Loan Documents and the payment by Borrower of the interest rate and other
charges under the Promissory Notes and hereunder shall not cause the Loan to be
usurious or illegal under applicable law.

Section 4.33 Leases. Except as shown on the rent roll of a particular Mortgaged
Property, there are no Leases covering any portion of such Mortgaged Property.
The Executing Subsidiaries are not in default under any Lease, and to the
Borrower’s knowledge after due inquiry, none of the tenants under the Leases are
in default of their respective Leases. Neither Borrower nor any Executing
Subsidiary has executed any prior assignment of the Leases, nor has either of
them performed any act or executed any other instrument which might prevent
Lenders from operating under or enforcing any of the terms and conditions of the
Mortgages applicable to Lender’s security interests in such Leases or which
would limit such operation or enforcement.

Section 4.34 Commercial Purposes. The Executing Subsidiaries hold their interest
in the Mortgaged Properties for commercial or investment purposes. The Executing
Subsidiaries shall be a single purpose entity whose sole business is the
ownership, operation and management of the Mortgaged Properties.

Section 4.35 Exempt Transaction. The Loan is an exempt transaction under the
Truth-in-Lending Act (15 U.S.C.A. §§1601, et seq.).

Section 4.36 Reportable Transaction. The Borrower does not intend to treat the
Loan related transactions as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4). In the event Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Agent thereof.

ARTICLE V

COVENANTS

Section 5.1 Certain Affirmative Covenants. So long as the Loan remains in effect
or any amounts due to Agent or the Lenders hereunder or under the Promissory
Notes or the other Loan Documents shall remain unpaid, Borrower (and each
Executing Subsidiary, as appropriate) will:

(a) Payment of Amounts Due. Duly and punctually pay or reimburse when due or, if
there is no specified due date, when demanded, the principal and interest on the
Promissory Notes and all other amounts due under this Agreement and the other
Loan Documents.

(b) Construction. In the event of any construction on a Mortgaged Property,
continuously and diligently prosecute the construction thereof to completion in
a good and workmanlike manner, free and clear of all liens, charges and
encumbrances for labor or materials furnished or claimed to have been furnished
in connection therewith.

(c) Existence. Preserve and maintain its existence, rights, and franchises in
its state or organization and, with respect to each, Executing Subsidiary, in
the state in which such Executing Subsidiary owns a Mortgaged Property.

(d) Requirement of Law. Comply in all material respects with all applicable
Requirements of Law, Use Requirements and all agreements and grants of easements
or rights-of-way, permits, declarations of covenants, conditions and
restrictions, disposition and development agreements, planned unit development
agreements, management or parking agreements, party wall agreements or other
instruments affecting the Mortgaged Properties.

(e) Impositions. Pay (i) all taxes, assessments and governmental charges imposed
upon it or upon its property, and (ii) all claims (including, without
limitation, claims for labor, materials, supplies, or services) which might, if
unpaid, become a Lien upon the Mortgaged Properties or any of them unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and Borrower has maintained adequate reserves in an
amount reasonably satisfactory to Agent with respect thereto.

(f) Books and Records. Keep accurate records and books of account in which full,
accurate and correct entries shall be made of all dealings or transactions in
relation to its business and affairs in accordance with GAAP. Upon reasonable
prior notice, Borrower shall permit representatives of any Lender to visit its
offices and inspect, examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired, and to
discuss the business, operations, and financial and other condition of Borrower
with officers and employees of Borrower and with its independent certified
public accountants, if any, in the presence of a representative of Borrower.

(g) Inspections. Permit any representative of Agent or the Lenders to visit and
inspect any of the Mortgaged Properties, to examine its books and records and to
make copies and take extracts therefrom, and to discuss its business,
operations, finances, and accounts with its officers, accountants, and agents,
all upon reasonable notice from Agent and at such times during normal business
hours and as often as Agent may reasonably request.

(h) Maintenance of Property. Keep all property useful and necessary in its
business in good working order and condition (reasonable wear and tear excepted)
and operate such property in a manner consistent with the operation thereof as
of the date of this Agreement and otherwise consistent with prudent business
practices.

(i) Management of Mortgaged Properties. Borrower, General Partner, the
applicable Executing Subsidiary or an Affiliate of any of the foregoing shall
directly operate and manage the business of the Executing Subsidiaries at each
of the Mortgaged Properties; provided, however, that upon receipt of the prior
written consent of Agent, Borrower may enter into an agreement acceptable to
Agent for the management of any Mortgaged Property with a third party acceptable
to Agent.

(j) Hazardous Material. Abate and/or remove any Hazardous Materials present in,
on or under any of the Mortgaged Properties in violation of any applicable
Requirement of Law, including asbestos and asbestos-containing materials, and
remove asbestos and asbestos-containing materials from any portion of the
Mortgaged Properties in which Borrower undertakes construction, renovation or
other work to the extent required by applicable Requirement of Law.

(k) Loan Documents. Perform all covenants (affirmative and negative) contained
in each of the Loan Documents with the same effect as if set forth in their
entirety herein.

(l) Insurance. Keep its and their respective assets insured in the manner and in
the amounts set forth in Section 4.16.

(m) Additional Documents. Borrower agrees upon demand of Agent to do any act or
execute any additional documents (including, but not limited to, security
agreements on any personalty included or to be included in the Collateral Pool)
as may be reasonably required by Agent to confirm the Lien of the Loan Documents
or to exercise or enforce its rights under this Agreement, the Promissory Notes
or the Loan Documents and to realize thereon. This covenant shall survive the
termination of this Agreement until payment in full of all amounts due hereunder
or under the Promissory Notes and the Loan Documents, provided that the covenant
shall be reinstated if any payment of all amounts due hereunder or under the
Promissory Notes and the Loan Documents is required to be returned to the payor
or any other party under any applicable bankruptcy law.

(n) Actual Debt Service Coverage Ratio. Maintain an Actual Debt Service Coverage
Ratio of not less than 1.50 to 1 with respect to the Mortgaged Properties. The
Actual Debt Service Coverage Ratio shall be tested each calendar quarter and at
the time of a release under Article IX.

(o) Indebtedness to Total Assets. Maintain a ratio of Indebtedness to Total
Assets of not more than 0.70 to 1. The ratio of Indebtedness to Total Assets
shall be tested each calendar quarter and at the time of a release under
Article IX.

(p) Delivery of Notices. Borrower shall promptly provide to the Agent copies of
all notices given to or received from any governmental authority.

(q) Replacement Reserve. The Executing Subsidiaries shall maintain the
Replacement Reserves for each Mortgaged Property.

(r) Leases.

(i) Each Executing Subsidiary shall observe and perform all of the covenants,
terms, conditions and agreements contained in the Leases to be observed or
performed by the lessor thereunder, and each Executing Subsidiary shall not do
or suffer to be done anything to impair the security thereof;

(ii) Each Executing Subsidiary shall not collect any of the rents, issues,
income or profits assigned hereunder more than thirty (30) days in advance of
the time when the same shall become due, except for security or similar
deposits;

(iii) Prior to giving any consent (including, but not limited to, any consent to
any assignment of, or subletting under, any Lease, except as expressly permitted
thereby) or approval, required or permitted by such terms and provisions or
cancel or terminate any Major Lease, each Executing Subsidiary shall obtain
Agent’s prior written consent;

(iv) Each Executing Subsidiary shall, at its sole cost and expense, appear in
and defend any and all actions and proceedings arising under, relating to or in
any manner connected with any Lease or the obligations, duties or liabilities of
the lessor or any tenant or guarantor thereunder, and shall pay all costs and
expenses of Agent, including court costs and reasonable attorneys’ fees, in any
such action or proceeding in which Agent may appear;

(v) Each Executing Subsidiary shall give prompt notice to Agent of any notice of
any default by the lessor under any Lease received from any tenant or guarantor
thereunder;

(vi) Each Executing Subsidiary shall enforce the observance and performance of
each covenant, term, condition and agreement contained in each Major Lease to be
observed and performed by the tenants and guarantors thereunder and shall
immediately notify Agent of any material breach by the tenant or guarantor under
any such Major Lease;

(vii) If any tenant under any Major Lease is or becomes the subject of any
proceeding under the Bankruptcy Code or any other federal, state or local
statute which provides for the possible termination or rejection of the Leases
assigned hereby, each Executing Subsidiary covenants and agrees that if any such
Major Lease is so terminated or rejected, no settlement for damages shall be
made without the prior written consent of Agent, and any check in payment of
damages for termination or rejection of any such Major Lease will be made
payable both to the applicable Executing Subsidiary and the Lenders. Executing
Subsidiary hereby assigns any such payment to the Lenders and further covenants
and agrees that upon the request of the Lenders, it will duly endorse to the
order of the Lenders any such check, the proceeds of which shall be applied in
accordance with the provisions of the Assignment of Leases and Rents; and

(viii) Not later than thirty (30) days after the end of each calendar quarter,
each Executing Subsidiary shall deliver to Agent a certified rent roll for the
Mortgaged Property as of the last day of such period in a form reasonably
satisfactory to Agent.

(s) Management of Executing Subsidiaries. Each Executing Subsidiary which is a
limited liability company shall be member managed by Borrower or managed by
Advisor. Each Executing Subsidiary which is a limited partnership shall have as
its managing general partner either Advisor or an entity wholly owned and
controlled by Borrower or Advisor.

(t) Depository Accounts. Borrower will set up and maintain its primary
Depository Account with Agent and each Executing Subsidiary will set up and
maintain and/or cause Property Manager to set up and maintain a Depository
Account with respect to the applicable Mortgaged Property with Agent. The
Executing Subsidiary or Property Manager, as applicable, shall not be permitted
to maintain a Depository Account with any entity other than Agent with respect
to the Mortgaged Properties.

(u) Intentionally Deleted.

(v) Minimum Collateral Pool. The Collateral Pool shall have at least two (2)
Mortgaged Properties in it at all times during the term of the Loan (the
“Minimum Collateral Pool”). The Minimum Collateral Pool shall be tested each
calendar quarter and at the time of a release under Article IX.

(w) Minimum Net Worth. Borrower shall have a minimum Net Worth of at least
$150,000,000.00 (the “Minimum Net Worth”). Borrower’s Net Worth shall be tested
each calendar quarter and at the time of a release under Article IX.

Section 5.2 Reporting Covenants. So long as the Commitment remains in effect or
any monetary obligation to Agent or the Lenders hereunder or under the
Promissory Notes or the other Loan Documents shall remain unpaid, Borrower will
furnish to Agent and each Lender at Borrower’s sole cost and expense:

(a) Annual Financial Statements With Respect to Borrower. As soon as available
and in any event within ninety (90) days after the end of each fiscal year, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such year and the related consolidated statements of income, retained earnings,
and cash flow of Borrower and its Subsidiaries for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and accompanied by a report thereon of independent
public accountants of recognized national standing acceptable to Agent, which
such report shall be unqualified as to scope of audit and shall state that such
consolidated financial statements present fairly the consolidated financial
condition as at the end of such fiscal year, and the consolidated results of
operations and changes in cash flow for such fiscal year, of Borrower and its
Subsidiaries in accordance with GAAP.

(b) Quarterly Financial Statements With Respect to Borrower. As soon as
available and in any event within forty-five (45) days after the end of each
fiscal quarter, a consolidated balance sheet of Borrower and its Subsidiaries as
at the end of such quarter and the related consolidated statements of income,
retained earnings, and cash flow of Borrower and its Subsidiaries for such
fiscal quarter and for the portion of Borrower’s fiscal year ended at the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
fiscal year, all in reasonable detail and certified by Borrower’s Authorized
Representative that they are complete and correct and that they fairly present
the consolidated financial condition as at the end of such fiscal quarter, and
the consolidated results of operations and changes in cash flow for such fiscal
quarter and such portion of Borrower’s fiscal year, of Borrower and its
Subsidiaries in accordance with GAAP (subject to normal, year-end audit
adjustments). Each such quarterly financial statement shall include a
calculation of the aggregate Indebtedness, EBITDA and Debt Service of Borrower
and its Subsidiaries.

(c) Annual Financial Statements With Respect to the Mortgaged Properties. As
soon as available and in any event within ninety (90) days after the end of each
fiscal year of Borrower or at such time as the financial statements described in
Section 5.2(a) above are furnished to Agent, a statement of gross revenues,
direct operating expenses and net income of each of the Mortgaged Properties for
such fiscal year, each of which statements shall (i) set forth in comparative
form the figures for gross income, direct operating expenses and net income for
the previous fiscal year, (ii) be prepared in reasonable detail, (ii) be
certified by Borrower’s Authorized Representative that they are complete and
correct and that they fairly present the gross revenues, direct operating
expenses and net income of each such property as at the end of such fiscal year,
in accordance with GAAP and (iv) state that such consolidated statement presents
fairly the gross revenues, direct operating expenses and net income as at the
end of such fiscal year of each such statement in accordance with GAAP.

(d) Quarterly Financial Statements With Respect to the Mortgaged Properties. As
soon as available and in any event within thirty (30) days after the end of each
calendar quarter, a statement of gross revenues, direct operating expenses and
net income for each of the Mortgaged Properties as at the end of such quarter,
each of which statements shall (x) set forth in comparative form the figures for
the corresponding month during Borrower’s previous fiscal year, (y) be prepared
in reasonable detail and (z) be certified by Borrower’s Authorized
Representative that they are complete and correct and that they fairly present
the gross revenues, direct operating expenses and net income of each such
property as at the end of such month, in accordance with GAAP (subject to
normal, year-end audit adjustments). Rent Rolls for each of the Mortgaged
Properties shall also be included with such quarterly financial statements.

(e) No Default/Compliance Certificate. Together with the financial statements
required pursuant to Sections 5.2(a), (b), (c) and (d) above, a certificate of
an Authorized Representative to the effect that, based upon a review of
Borrower’s activities and such financial statements during the period covered
thereby, that (i) Borrower is in compliance with the covenants set forth in
Sections 5.1(n) and (o) and the Borrowing Base Loan Amount pursuant to
Section 5.3(b), and (ii) no Event of Default and no Default exists under this
Agreement, or if an Event of Default or a Default exists hereunder, specifying
the nature thereof and Borrower’s actions taken or proposed to be taken in
response thereto. An Authorized Representative shall complete a form of
certificate acceptable to Agent and shall certify thereon that Borrower is in
compliance with all financial covenants under this Agreement (the “Compliance
Certificate”).

(f) Notice of Default or Events of Default. Promptly after acquiring knowledge
of the occurrence of a Default or an Event of Default, a certificate of an
Authorized Representative specifying the nature thereof and Borrower’s proposed
response thereto.

(g) Litigation. Promptly after (i) the occurrence thereof, Borrower shall
deliver notice of the institution of, or any Material Adverse Change in, a Major
Action, (ii) Borrower receives actual knowledge thereof, Borrower shall deliver
notice of the threat of any such action, suit, proceeding, investigation or
arbitration that could result in a Material Adverse Change, or (iii) receipt
thereof, Borrower shall deliver notice of any claims relating to the Lenders’
interests or any proposal by a Governmental Authority to acquire any part of the
Mortgaged Properties.

(h) Adverse Change. Immediately after Borrower knows of the occurrence of any
change, event or circumstance which could result in a Material Adverse Change
with respect to (i) the transactions contemplated by this Agreement, the
Promissory Notes, or any Loan Documents, including, without limitation,
Borrower’s ability to perform any of its obligations under this Agreement or any
of the other Loan Documents, (ii) the business, condition (financial or
otherwise), prospects or results of operation of Borrower or any of the
Mortgaged Properties, a certificate of an Authorized Representative specifying
the nature of such change.

(i) Auditors Letters. Annually, letters from Borrower’s independent public
accountants addressed to Agent and the Lenders stating that in the course of the
conduct of their audit of Borrower’s financial statements and their review of
Borrower’s accounting procedures, such accountants discovered no material
weakness or other problem with Borrower’s record-keeping controls, accounting
procedures or otherwise.

(j) Other Information. With reasonable promptness, such other information about
Borrower and the Mortgaged Properties as Agent or the Lenders may reasonably
request from time to time, and all information necessary to test the Minimum
Collateral Pool and the Minimum Net Worth at the times required under
Sections 5.1(v) and 5.1(w), respectively, and the Borrowing Base Loan Amount
pursuant to Section 5.3(b) below.

Section 5.3 Negative Covenants. So long as the Commitment remains in effect or
any monetary obligations to Agent or the Lenders hereunder or under the
Promissory Notes or the other Loan Documents shall remain unpaid, neither
Borrower nor any Executing Subsidiary will:

(a) Indebtedness. Create, incur, assume, or suffer to exist, any Indebtedness
other than:

(i) the Indebtedness hereunder and under the other Loan Documents;

(ii) non-recourse Indebtedness (which is not secured by a Mortgage) in the
nature of a deferred purchase price for a Mortgaged Property;

(iii) unsecured current liabilities (not the result of borrowing) incurred in
the ordinary course of business for current purposes and not represented by any
note or other evidence of Indebtedness; and

(iv) non-recourse Indebtedness (with customary recourse carveouts) not secured
by or associated with the Mortgaged Property.

(b) Available Amount. Permit the principal amount of the outstanding balance of
the Loan at any time to exceed the Borrowing Base Loan Amount.

(c) Distributions. Make any dividend or distribution in respect of its
partnership interests at any time during which a Default hereunder remains
uncured or if a Default or Event Default exists hereunder or has existed during
the previous two (2) calendar quarters, and otherwise except as set forth in the
organizational documents.

(d) Organizational Documents. Amend, modify or supplement any of its
organizational documents, without the prior written consent of Agent, which
consent shall not be unreasonably withheld, conditioned or delayed.

(e) Subsidiaries. Notwithstanding anything herein to the contrary, in no event
shall Borrower be permitted to transfer any portion of the Collateral Pool owned
by Borrower to any Subsidiary (other than an Executing Subsidiary) without the
prior written consent of Agent, which may be withheld in its sole discretion.

(f) Sales, Transfers. Sell, transfer or enter into any agreement for the sale or
transfer of any of the Mortgaged Properties except for transfers to Borrower or
any member of Borrower and except for sales or transfers made in connection with
the release of a Mortgaged Property from the Liens created hereby and by the
other Loan Documents in accordance with the terms of Article IX hereof.

(g) Liens. Create, incur, assume, or suffer to exist any Lien on any Mortgaged
Property to secure any Indebtedness of Borrower or any other Person, other than
Permitted Encumbrances.

(h) Mergers, Sales, Etc. (i) Merge into or consolidate with any other Person, or
sell, lease, or otherwise dispose of all or any substantial part of its property
or assets to any other Person; (ii) sell, assign, hypothecate, pledge, encumber,
finance, transfer, or otherwise dispose of any or all of its interest in any
Mortgaged Property without the prior written consent of Agent; or (iii) sell,
assign, hypothecate, pledge, encumber, finance, transfer or otherwise dispose of
more than forty-nine percent (49%) of the stock, partnership units or beneficial
ownership interests in Borrower or General Partner in one or a series of related
transactions, in each case other than to a Person who is a member or general
partner of Borrower on the effective date of the transaction in question;
provided, however, if at any time Borrower enters into any other mortgages or
loan transactions which contain a provision restricting the sale, assignment,
hypothecation, pledge, encumbrance, financing, transfer or other disposition of
the stock, partnership units or beneficial ownership interests in Borrower in
one or a series of related transactions that is more restrictive than the
restriction set forth in this subclause (iii), then the most restrictive
provision in any other mortgage or loan transaction entered into by Borrower
regarding the sale, assignment, hypothecation, pledge, encumbrance, financing,
transfer or other disposition of the stock, partnership units or beneficial
ownership interests in Borrower in one or a series of related transactions shall
be deemed to be incorporated into this Agreement as and for the restriction set
forth in this subclause (iii) as if set forth fully herein.

(i) Changes in Property or Business. Except with the prior written consent of
Agent:

(i) Make or allow any material change to be made in the nature of the use of any
Mortgaged Property, or any part thereof from that in effect on the date hereof
or the date acquired, as the case may be; or

(ii) Initiate or acquiesce in any change in any Use Requirements now or
hereafter in effect and affecting any Mortgaged Property or any part thereof.

(j) Intentionally Deleted.

(k) Confidentiality. Borrower shall not disclose the terms of this Agreement or
the other Loan Documents to any Person except as may be required by law, GAAP or
to lawyers, accountants, advisors or consultants of Borrower on a need to know
basis. Without limitation to the foregoing, Borrower agrees not to allow a copy
of this Agreement or the other Loan Documents to be filed with the Securities
and Exchange Commission except as may be required by law.

(l) Use of Proceeds. Use the proceeds of the Loan for any purpose other than
refinancing existing debt on the Mortgaged Properties.

(m) Nature of Business. Make any material change in the nature or scope of its
business, and, in the case of each Executing Subsidiary, own any real property
which does not constitute a Mortgaged Property.

(n) Hazardous Materials.

(i) Use or permit or suffer use of any Mortgaged Property or any part thereof or
any interest therein or conduct any activity or operations thereon in any manner
which:



  (A)   would involve or result in the occurrence or presence of or exposure to
Hazardous Materials at, upon, under, across or within any Mortgaged Property or
any part thereof not in the ordinary course of operation;



  (B)   would violate any Relevant Environmental Laws; or



  (C)   would result in the occurrence of any Environmental Discharge.

(ii) Install or suffer or permit installation or Presence on, in or under any
Mortgaged Property or any part thereof of any underground or above-ground
containers for the storage of fuel oil, gasoline or other petroleum products or
by-products, except (i) such above-ground containers that are required for the
operation of the Mortgaged Property and that are at all times in compliance with
all Relevant Environmental Laws and any other applicable Requirements of Law and
(ii) such underground containers that are required for the operation of the
Mortgaged Property and are at all times in compliance with all Relevant
Environmental Laws and any other applicable Requirements of Law.

(iii) Transfer or permit or suffer any transfer of any Mortgaged Property or any
part thereof or any interest therein or of the interest of any tenant or lessee
under any Lease, or of any Person entitled to operate or manage the Mortgaged
Property unless such transfer is made in substantial compliance with all
Requirements of Law.

(o) Leases. (i) Enter into, terminate or modify any Major Lease without the
prior written consent of Agent.

(i) Release the liability of any tenant under any Lease, (2) consent to any
tenant’s withholding of rent or making monetary advances and off-setting the
same against future rentals, (3) consent to any tenant’s claim of a total or
partial eviction, (4) consent to a tenant termination or cancellation of any
Major Lease, except as specifically provided therein, or (5) enter into any oral
leases with respect to all or any portion of the Premises;

(ii) Make any other assignment of its entire or any part of its interest in or
to any or all Leases, or any or all rents, issues, income or profits assigned
hereunder, except as specifically permitted by the Loan Documents;

(iii) Accept a surrender of any Lease or convey or transfer, or suffer or permit
a conveyance or transfer, of the premises demised under any Lease or of any
interest in any Lease so as to effect, directly or indirectly, proximately or
remotely, a merger of the estates and rights of, or a termination or diminution
of the obligations of, any tenant thereunder; any termination fees payable under
a Lease for the early termination or surrender thereof shall be paid jointly to
the applicable Executing Subsidiary and the Lenders;

(iv) Alter, modify or change the terms of any guaranty of any Lease, or cancel
or terminate any such guaranty or do or permit to be done anything which would
terminate any such guaranty as a matter of law;

(v) Waive or excuse the obligation to pay rent under any Lease in excess of
$10,000 in any Lease and $50,000 in the aggregate;

(vi) Permit any of the Leases to become subordinate to any lien or liens other
than liens securing the Indebtedness or liens for general real estate taxes not
delinquent; or

(vii) Execute hereafter any Lease unless there shall be included therein a
provision providing that the tenant thereunder acknowledges that such Lease has
been assigned pursuant to an Assignment of Leases and Rents and agrees not to
look to Lenders as mortgagee, mortgagee in possession or successor in title to
the Mortgaged Property for accountability for any security deposit required by
lessor under such Lease unless such sums have actually been received in cash by
Lenders as security for tenant’s performance under such Lease;

(p) Senior Management. Permit any change in the Persons at the level of
President and/or Chief Operating Officer without the prior written consent of
Agent, which such consent shall not be unreasonably withheld.

Section 5.4 Casualty. Borrower agrees that if at any time prior to the repayment
in full of the Loan and the termination of the Commitment (including, but not
limited to, at any time, prior to or after an Event of Default) any Mortgaged
Property is damaged by fire, earthquake or other casualty in such a manner so
that it is unlikely, in Agent’s judgment, that such Mortgaged Property will be
restored on or prior to the date which is six (6) months prior to the Maturity
Date to the same physical, leased and operating condition as it exists prior to
such casualty, Borrower shall, within twenty (20) days of Agent’s written
request, direct that the insurance proceeds from the casualty be delivered over
to Agent, to be applied by Agent to repayment of the Loan or Borrower’s other
obligations under this Agreement and the other Loan Documents.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.1 Events of Default. The occurrence and continuance of any of the
following specified events shall constitute an “Event of Default”:

(a) Payments. Borrower shall fail to pay (i) within five (5) days after the due
date thereof, any principal of the Loan hereunder (including, without
limitation, by mandatory prepayment), provided, however, that such five (5) day
period shall not operate to extend the Maturity Date, (ii) within five (5) days
after the due date thereof, any interest on the Loan (including, without
limitation, by mandatory prepayment) or (iii) within five (5) days after notice
from Agent, any fees or any other amount payable hereunder or under the other
Loan Documents.

(b) Specified Covenants. Borrower shall fail to observe or perform any of the
covenants contained in Sections 5.l(n), (o), (v) and (w) and 5.3(b) hereof
(collectively, the “Specified Covenants”) and shall thereafter fail to remedy
the same within ten (10) Business Days of the occurrence thereof by prepaying
the Loan in accordance with the terms of Section 2.8 hereof in amounts
sufficient to render Borrower in compliance with the Specified Covenants,
provided that the foregoing provisions of this Section shall in no event be
deemed to permit Borrower to prepay the Loan except in strict accordance with
the terms of Section 2.8 hereof.

(c) Negative Covenants. Borrower shall fail to observe any of the covenants
specified in Sections 5.3(a), (c) through (i), and (k) through (p).

(d) Other Covenants. Borrower shall fail to observe or perform any covenant or
agreement (other than those referred to in Sections 6. l(a), (b) and (c)) and
such failure shall remain unremedied (i) in the case of covenants or agreements
contained in Sections 5.2(a) through (e) and Section 5.2(j) of this Agreement,
for ten (10) Business Days after the occurrence thereof; or (ii) in all other
cases, for thirty (30) days after notice from Agent. In the event that a breach
of a covenant described in clause (ii) above cannot be cured within thirty
(30) days after notice thereof and Borrower has during such 30-day period
commenced to cure such breach and thereafter diligently pursues all necessary
efforts to effect a cure, an Event of Default shall be deemed only to have
occurred if the breach either cannot be remedied, or remains unremedied, for
sixty (60) days after the occurrence thereof.

(e) Representations. Any representation, warranty, or statement made or deemed
to be made by Borrower or any of their officers under or in connection with this
Agreement shall have been incorrect in any material respect as of the date
hereof, or as of the date deemed to have been made.

(f) Defaults Under Loan Documents. Borrower shall fail to observe or perform any
covenant or agreement contained in any Loan Document, or any default shall occur
and be continuing thereunder after any notice and lapse of applicable cure
periods under such Loan Document.

(g) Bankruptcy. Borrower, an Executing Subsidiary or a Guarantor shall commence
a voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against any of the
foregoing entities and the petition is not dismissed within ninety (90) days
after commencement of the case; or a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or any substantial part of the
property of any of the foregoing entities; or any of the foregoing entities
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to any of
the foregoing entities or there is commenced against any of the foregoing
entities any such proceeding which remains undismissed for a period of ninety
(90) days; or any of the foregoing entities is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or any of the foregoing entities suffers any appointment
of any custodian or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of ninety (90) days; or any of
the foregoing entities makes a general assignment for the benefit of creditors;
or any of the foregoing entities shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; or any of the foregoing entities shall call a meeting of its creditors with
a view to arranging a composition or adjustment of its debts; or any of the
foregoing entities shall by any act or failure to act indicate its consent to,
approval of, or acquiescence in any of the foregoing; or any action is taken by
any of the foregoing entities for the purpose of effecting any of the foregoing;
or any of the foregoing.

(h) Money Judgment. A judgment or order for the payment of money in excess of
the greater of (x) $250,000 or (y) 0.75% of the Total Assets shall be rendered
against Borrower and such judgment or order shall continue unsatisfied (in the
case of a money judgment) and in effect for a period of thirty (30) days during
which execution shall not be effectively stayed or deferred (whether by action
of a court, by agreement, or otherwise) (or, if such judgment is covered by
insurance, such longer period during which Borrower is appealing or otherwise
contesting such judgment in good faith).

(i) Material Adverse Change. Any Material Adverse Change shall occur.

Section 6.2 Global Remedies. Upon the occurrence and continuation of an Event of
Default, and at any time thereafter, if any Event of Default shall then be
continuing, Agent may and shall upon the written request of the Required
Lenders, by written notice to Borrower, take any or all of the following
actions, without prejudice to the rights of the Lenders to enforce its claims
against Borrower: (i) declare the Loan immediately terminated; (ii) declare all
or any portion of the principal of and any accrued interest on the Loan and all
other obligations owing hereunder and under the other Loan Documents, to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest, or other notice of any kind, all of which are hereby waived by
Borrower; (iii) foreclose on any portion of the Collateral Pool concurrently or
in such order as Agent may from time to time see fit; or (iv) take any action
permitted under any Loan Document; provided, that, if any Event of Default
specified in Section 6.1(g) shall occur, the result which would occur upon the
giving of written notice by Agent to Borrower, as specified in clauses (i) and
(ii) above, shall occur automatically without the giving of any such notice.

Section 6.3 Marshaling; Waiver of Certain Rights; Recapture. Neither Agent nor
the Lenders shall be under any obligation to marshal any assets in favor of
Borrower or any other party or against or in payment of any or all of the
obligations of such parties. To the extent permitted by law, Borrower waives and
renounces the benefit of all valuation, appraisement, homestead, exemption,
stay, redemption, and moratorium rights under or by virtue of the constitution
and laws of the state in which the Mortgaged Properties are located and of any
other state or of the United States, now existing or hereafter enacted. To the
extent Agent or any Lender receives any payment by or on behalf of Borrower,
which payment or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to Borrower or
its estate, trustee, receiver, custodian, or any other party under any
bankruptcy law, state or federal law, common law, or equitable cause, then to
the extent of such payment or repayment, the obligation or part thereof which
has been paid, reduced, or satisfied by the amount so repaid shall be reinstated
by the amount so repaid and shall be included within the liabilities of Borrower
to such party as of the date such initial payment, reduction, or satisfaction
occurred, together with interest at the Default Rate. Borrower agrees that
(i) Agent on behalf of the Lenders shall have the right to pursue all of its
rights and remedies in one proceeding, or separately and independently in
separate proceedings from time to time, as Agent, in its sole and absolute
discretion, shall determine from time to time, (ii) the Collateral Pool may be
sold at such proceeding or proceedings in one or more sales and in such portions
or combinations as Agent, in its sole and absolute discretion, shall determine,
(iii) Agent, on behalf of the Lenders, shall not be required to marshal assets,
sell any portion of the Collateral Pool in any inverse order of alienation, or
be subject to any “one action” or “election of remedies” law or rule, (iv) the
exercise by the Lenders of any remedies against any one item of the Collateral
Pool will not impede the Lenders from subsequently or simultaneously exercising
remedies against any other item of the Collateral Pool, and (v) all Liens and
other rights, remedies, or privileges provided to Agent and the Lenders under
this Agreement and the other Loan Documents shall remain in full force and
effect until Agent and the Lenders have exhausted all of their remedies against
the Collateral Pool and all of the Collateral Pool has been foreclosed, sold or
otherwise realized upon in satisfaction of the Promissory Notes and the other
obligations of Borrower to Agent and the Lenders. Each Lender and its officers,
directors, shareholders, employees, counsel and agents shall not incur any
liability as a result of the sale of the Collateral Pool, or any part thereof,
in accordance with the provisions of this Agreement or any Loan Document, or for
the failure to sell or offer for sale the Collateral Pool, or any part thereof,
for any reason whatsoever. Borrower waives any claims against each Lender and
its officers, directors, shareholders, employees, counsel and agents arising
with respect to the price at which the Collateral Pool, or any part thereof, may
have been sold by reason of the fact that such price was less than the aggregate
amount of the indebtedness due under the Promissory Notes, this Agreement and
the other Loan Documents.

Section 6.4 Application of Proceeds.

(a) All proceeds received by Agent or the Lenders in respect of the repayment of
any sums due hereunder or in connection with a foreclosure sale of all or any
portion of the Collateral Pool after the occurrence of an Event of Default shall
be applied: first, to the costs of enforcement of the Lenders’ rights hereunder
and under the other Loan Documents; second, to any unpaid fees payable under
this Agreement and the other Loan Documents in such order of priority as Agent,
in its sole and absolute discretion, shall determine but subject to the rights
of the Lenders; third, to any accrued and unpaid interest (including all
interest owing at the Default Rate) on the Loan; fourth, to the principal amount
of the Loan; and fifth, if any excess proceeds exist, to Borrower or any party
entitled thereto as a matter of law.

(b) Agent shall have the right, but not the obligation, to deposit any proceeds
in its possession which are available under clause (v) of Section 6.4(a) above
into a court of competent jurisdiction for determination by such court of the
disposition of such excess proceeds and upon such deposit, Agent shall have no
further liability with respect to such proceeds. All costs and expenses of Agent
in connection with such action may be deducted or charged by Agent against such
excess proceeds and shall otherwise be reimbursed by Borrower upon demand. Agent
shall have the right, but not the obligation, to request and rely on the
instructions of Borrower in connection with the disposition of any such excess
proceeds and, upon compliance with such instructions, shall have no further
liability with respect to such proceeds.

Section 6.5 Attorneys-in-Fact. Borrower hereby makes, constitutes and appoints
Agent, and its agents and designees, the true and lawful agents and
attorneys-in-fact of Borrower, with full power of substitution, to take any or
all of the following actions during the continuance of an Event of Default:
(i) to receive, open and dispose of all mail addressed to Borrower relating to
the Collateral Pool, (ii) to notify and direct the United States Post Office
authorities by notice given in the name of Borrower and signed on its behalf, to
change the address for delivery of all mail addressed to Borrower relating to
the Collateral Pool to an address to be designated by Agent, and to cause such
mail to be delivered to such designated address where Agent may open all such
mail and remove therefrom any notes, checks, acceptances, drafts, money orders
or other instruments in payment of the Collateral Pool in which Agent has a
security interest hereunder and any documents relative thereto, with full power
to endorse the name of Borrower upon any such notes, checks, acceptances,
drafts, money orders or other form of payment or on the Collateral Pool or
security of any kind and to effect the deposit and collection thereof, and Agent
shall have the further right and power to endorse the name of Borrower on any
documents otherwise relating to such Collateral Pool, and (iii) to do any and
all other things necessary or proper to carry out the intent of this Agreement
and to perfect and protect the Liens and rights of Agent created under this
Agreement, including, without limitation, to claim, bring suit, settle or adjust
any insurance proceeds claims relating to the Collateral Pool. Borrower agrees
that neither the Lenders nor any of their officers, directors, shareholders,
employees, counsel, agents, designees or attorneys-in-fact will be liable for
any acts of commission or omission, or for any error of judgment or mistake of
fact or law, except for any acts of gross negligence or willful misconduct. The
powers granted hereunder are coupled with an interest and shall be irrevocable
during the term hereof.

ARTICLE VII

AGENCY AND INTERCREDITOR

Section 7.1 Appointment. Each Lender hereby irrevocably designates and appoints
LaSalle Bank National Association, as Agent of such Lender under the Loan
Documents, and each such Lender irrevocably authorizes LaSalle Bank National
Association, to act as Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and the Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to Agent by the
terms of this Agreement and the Loan Documents, together with such other powers
as are reasonably incidental thereto. Agent shall not have any duties or
responsibilities, except those expressly set forth in this Agreement and the
Loan Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of Agent shall be read into any of the Loan Documents or otherwise
exist against Agent. The provisions of this Article are solely for the benefit
of Agent and the Lenders, and Borrower shall not have any rights as a third
party beneficiary or otherwise under any of the provisions of this Article VII.
In performing its functions and duties under the Loan Documents, Agent shall act
solely as Agent or the Lenders and does not assume nor shall Agent be deemed to
have assumed any obligation or relationship of trust or agency with or for
Borrower or any of such party’s respective successors and assigns. Bank of
America, National Association is appointed Documentation Agent. No Lender
identified in this Agreement as a “syndication agent”, “documentation agent”,
“co-agent”, “arranger”, or “book runner” shall have any right under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, no Lender so identified shall have or be deemed to have any
fiduciary relationship with any Lender.

Section 7.2 Delegation of Duties. Agent may execute any of its duties under the
Loan Documents by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel (including its internal counsel) concerning all matters
pertaining to such duties. Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 7.3 Exculpatory Provisions. Agent shall not be (a) liable for any action
lawfully taken or omitted to be taken by it or any Person described in
Section 7.2 under or in connection with any Loan Document (except for those
actions arising from Agent’s own gross negligence or willful misconduct), or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by Borrower contained in any Loan
Document, or by Borrower in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with any Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Loan Document or any such certificate, report, statement
or other document, or for any failure of Borrower, or any Lender to perform or
observe its respective obligations hereunder or thereunder. Unless Agent shall
have been requested in writing to do so by a Lender on such Lender’s behalf,
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of any Loan Document, or to inspect the properties, or the books or
records of Borrower. This Section 7.3 is intended to govern solely the
relationship between Agent, on the one hand, and the Lenders, on the other.

Section 7.4 Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, electronic mail message, statement, order or other document or
conversation (including by telephone) believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, its
internal counsel and counsel to Borrower), independent accountants and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under any Loan Document unless it shall first receive such
advice or concurrence of the Lenders required pursuant to this Agreement or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

Section 7.5 Notice of Default and Other Notices From Borrower.

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default unless (i) Agent has received written notice
from a Lender or Borrower referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default,” or
(ii) Agent, in its capacity as a Lender, has actual knowledge of such Default or
Event of Default. In the event that Agent receives such a notice, Agent shall
promptly give notice thereof to the Lenders. Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders; provided that unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as Agent shall deem advisable and in the best interests of the Lenders.

(b) Each Lender agrees that it shall promptly notify Agent in writing after it
first has knowledge of any Default or Event of Default or of any matter which in
such Lender’s judgment adversely affects any Lender’s respective interests in
the Commitment, which notice will describe the Default or Event of Default or
matter in reasonable detail. Agent shall give a copy of any such notice received
by Agent to the other Lenders if such notice pertains to a Decision by the
Lenders pursuant to Sections 7.14 or 7.15 hereof.

(c) Agent shall distribute to the Lenders copies of material notices and
information furnished by the Borrower to Agent in accordance with the terms of
this Agreement, which may be distributed by posting on Intralinks or other
customary distribution methods.

Section 7.6 Non-Reliance on Agent and the Other Lenders. Each Lender expressly
acknowledges that neither Agent, nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates, has made any representations or
warranties to it and that no act by Agent hereafter taken, including, without
limitation, any review of the affairs of Borrower shall be deemed to constitute
any representation or warranty by Agent. Each Lender represents and warrants to
Agent that it has, independently and without reliance upon Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
(a) made its own appraisal of and investigation into the business, operations,
property, prospects, financial and other condition, creditworthiness and
solvency of Borrower, (b) satisfied itself as to the due execution, legality,
validity, enforceability, genuineness, sufficiency and value of all of the Loan
Documents and all other instruments and documents furnished pursuant to any Loan
Document, and (c) made its own decision as to its Commitment pursuant to this
Agreement. Each Lender also represents that it will, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analyses, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, prospects, financial and other
condition and creditworthiness of Borrower. Except for notices, reports and
other documents expressly required pursuant to the Loan Documents to be
furnished by Agent to the Lenders, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, prospects, financial and other
condition or creditworthiness of Borrower which may come into the possession of
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 7.7 Indemnification. The Lenders agree to indemnify Agent (in its
capacity as such) and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by Borrower and without limiting the
obligation, if any, of Borrower to do so), ratably in accordance with their
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, without limitation, the fees and
disbursements of counsel for Agent or such Person in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not Agent or such Person shall be designated a party thereto) that
may at any time be imposed on, incurred by or asserted against Agent or such
Person as a result of, or arising out of, or in any way related to or by reason
of, any of the transactions contemplated by the Loan Documents or the execution,
delivery or performance of any Loan Document (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the gross negligence or
willful misconduct of Agent or such Person as determined by a court of competent
jurisdiction). The agreements in this subsection shall survive the payment of
the Promissory Notes and all other amounts payable hereunder.

Section 7.8 Agent in Its Individual Capacity. LaSalle Bank National Association
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with Borrower as though it were not Agent hereunder.
With respect to Loans made or renewed by it and any Promissory Note issued to
it, Agent shall have the same rights and powers under this Agreement as any
Lender and may exercise the same as though it were not Agent.

Section 7.9 Agent’s Resignation or Removal. Agent may resign at any time by
giving notice thereof to the Lenders and Borrower. In addition, the Agent may be
removed at any time with good cause by written notice received by the Agent from
the Required Lenders, such removal to be effective on the date specified by the
Required Lenders. Upon any such resignation or removal, the Required Lenders
shall designate in writing another Person as the successor Agent. If such
proposed successor Agent agrees in writing to act as Agent in accordance with
the terms hereof, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges, duties and obligations of the
resigning or removed Agent, and the resigning or removed Agent shall be
discharged from its duties and obligations as Agent under this Agreement. After
any retiring Agent’s resignation or removal hereunder, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

Section 7.10 Appointment of a Substitute Agent. Subject to the provisions of
Section 7.9 above, LaSalle Bank National Association shall be Agent under this
Agreement and the Loan Documents until the Loan Documents have been terminated
and the Lenders have been paid in full. In the event that LaSalle Bank National
Association has a conflict which requires that it not act as Agent in connection
with certain matters as to which LaSalle Bank National Association deems a
conflict of interest exists, LaSalle Bank National Association may, at its
option and upon thirty (30) days’ prior written notice to Borrower and the
Lenders, request a substitute Agent be selected in accordance with the terms of
this Section to act as Agent with respect to such matters. LaSalle Bank National
Association shall request a substitute Agent in accordance with the terms of
this Section in the event that LaSalle Bank National Association has sold its
entire interest in the Commitment to a Purchasing Lender (as hereafter defined).
Within fifteen (15) days after receipt of such notice, the Required Lenders
shall select a proposed substitute agent and shall notify Borrower of the
identity of such proposed substitute agent. After any retiring substitute
Agent’s resignation hereunder as substitute Agent, the provisions of this
Section 7.10 and Section 8.4 hereof shall inure to the benefit of such retired
substitute Agent as to any actions taken or omitted to be taken by it while it
was substitute Agent under this Agreement.

Section 7.11 Loans. Each Lender shall make available to Borrower such Lender’s
Commitment subject to and in accordance with the provisions of the Loan
Documents. Borrower shall look solely to each Lender for the performance of such
Lender’s obligations, covenants and agreements under the Loan Documents on the
part of each Lender to be performed or observed with respect to its Commitment,
subject to and upon the conditions, limitations and restrictions set forth
herein and in the other Loan Documents, as evidenced by the signature of each
such party hereto. In the event any Lender has not made available its
Commitment, Agent may (but shall not be obligated to), and each Lender
authorizes Agent to advance for such Lender’s account, pursuant to the terms
hereof, the amount of the such Commitment draw to be made by such Lender and
each Lender agrees to reimburse Agent in immediately available funds for any
amount so advanced on its behalf. If any such reimbursement is not made in
immediately available funds on the same day on which Agent shall have made such
amount available on behalf of any Lender, such Lender shall also pay interest
thereon to Agent at the Federal Funds Rate. In the event that Agent advances a
Lender’s Commitment draw pursuant to the terms of this Section 7.11 and such
Lender fails to reimburse Agent, Borrower shall repay such amounts to Agent,
together with interest thereon at the Default Rate until so repaid.

Section 7.12 Priority of Loans. Each Lender’s Commitment shall be of equal
priority with each other Lender’s Commitment, and no portion of any Commitment
shall have priority or preference over any other Commitment or the security
therefor.

Section 7.13 Books and Records. Agent will keep customary books and records
relating to the Loan, and such books and records shall be available at Agent’s
office for the Lenders’ reasonable inspection during Agent’s normal business
hours.

Section 7.14 Decisions of the Lenders. (a) Except as expressly set forth in
Sections 7.15 and 7.16 hereof, all decisions, consents, waivers, approvals and
other actions (collectively, “Decisions”) authorized to be taken under or in
connection with this Agreement and the other Loan Documents by any Lender shall
be taken by Agent in its discretion reasonably exercised, subject to the
provisions of Section 7.4 hereof. Except as expressly provided in Sections 7.15
and 7.16 hereof, Agent (i) may consent or withhold consent to any action by
Borrower, (ii) may exercise or refrain from exercising any power, rights or
remedies hereunder or under the other Loan Documents or otherwise in respect of
the Loans, and/or (iii) may waive any conditions in any Loan Documents, so long
as such consent, exercise or waiver would not, in Agent’s judgment reasonably
exercised, represent a departure from the standards followed by Agent in the
administration of loans held by Agent entirely for its own account. Agent may
request a Decision with respect to matters described in Sections 7.15 and 7.16
hereof at any time by making a request for such Decision in writing to all of
the Lenders. Any such request (x) shall contain an adequate description together
with relevant background information of the Decision being requested, (y) shall
specify the reasons for such request, and (z) shall state the effect of not
responding to such notice as set forth in this Section 7.14. Agent will provide
the Lenders with such additional information as the Lenders may reasonably
request to assist such Lenders in reaching a Decision, to the extent such
information is in Agent’s possession or under its control. The requested
Decision shall be deemed approved by the Lenders if and when Agent receives
written approval from the required percentage of the Lenders as specified in
Sections 7.15 and 7.16 hereof, as the case may be. If a Lender does not deliver
to Agent a written objection thereto within ten (10) Business Days after hand
delivery, mailing by certified mail, return receipt requested, delivery to an
express courier, or, so long as a copy is sent by another method specified in
this sentence, sent by facsimile transmission of the request by Agent, such
Lender shall be deemed to have approved the requested Decision. If Agent is
unable to contact the usual representatives of a Lender for any reason, Agent
will make a good faith effort to contact other representatives of such Lender as
necessary to reach a Decision within the allotted time. To the extent that Agent
reasonably deems necessary, any such Decision may also be requested
telephonically by Agent from each Lender with such telephonic request to be
confirmed in writing by Agent. Any Decision as to which Agent has made
telephonic requests for approval shall be deemed approved by the Lenders after
Agent has received the written approval of the required percentage of the
Lenders as specified in Sections 7.15 and 7.16 hereof. Borrower shall be
promptly notified of the Decision, if such Decision was made in response to a
request by Borrower.

Section 7.15 Unanimous Approvals by the Lenders. No written amendment,
supplement, modification or waiver which adds, deletes, changes or waives any
provisions of the Loan Documents shall (a), without the prior approval of all
Lenders, (i) extend either the Maturity Date or any installment or required
prepayment of the Loan; (ii) reduce the rate or extend the time of payment of
interest on the Loan; (iii) reduce the principal amount of the Loan; (iv) reduce
the fees payable under this Agreement and the other Loan Documents, or any other
fee payable to the Lenders; (v) change any Lender’s Commitment (except as the
same may be reduced by any prepayment of the Loan permitted under this
Agreement); or (vi) change any provision of this Section 7.15 or the definition
of Required Lenders; or (b) amend, modify or waive any provision of any Loan
Document, if the effect thereof is to affect the rights or duties of Agent,
without the written consent of the then Agent. Any such amendment, supplement,
modification or waiver shall apply to each of the Lenders equally and shall be
binding upon Borrower, the Lenders, Agent and all future holders of the
Promissory Notes. In the case of any waiver, Borrower, the Lenders and Agent
shall be restored to their former position and rights hereunder and under the
outstanding Promissory Notes, and any Default or Event of Default waived shall
be deemed to be cured and not continuing, but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

Section 7.16 Approvals by the Required Lenders.

(a) Upon Agent’s receipt of a notice of default (as defined in Section 7.5(a)
hereof) with respect to an Event of Default, Agent shall consult with the
Lenders in respect of any such Event of Default to determine a course of action
which is acceptable to the Required Lenders. Subject to Section 7.15 hereof,
Agent shall pursue any such course of action approved by the Required Lenders in
respect of any such Event of Default, including, without limitation,
acceleration of the Loan. In the event that the Required Lenders cannot decide
which remedies, if any, are to be pursued, Agent may commence proceedings on
behalf of the Lenders; provided, however, that if at any time thereafter the
Required Lenders shall direct that a different or additional remedial action
shall be taken, such different or additional remedial action shall be taken in
lieu of or in addition to such proceedings.

(b) Agent shall not, without the prior approval of the Required Lenders,
(i) enter into written amendments, supplements, modifications or waivers for the
purpose of adding, deleting, changing or waiving any of the provisions of
Article V or Section 6.1, except to the extent such amendment, supplement,
modification or waiver requires the unanimous consent of the Lenders pursuant to
Section 7.15 hereof, or (ii) enter into written amendments, supplements,
modifications or waivers for the purpose of adding, deleting, changing or
waiving any provision of the Loan Documents, except to the extent such
amendment, supplement, modification or waiver requires the unanimous consent of
the Lenders (pursuant to Section 7.15 hereof), or (iii) except as otherwise
specifically set forth in Article III, consent to, approve, or waive the
requirement of receipt of, any documents, certificates or other agreements or
statements delivered or to be delivered by Borrower or any other Person pursuant
to Article III hereof or (iv) consent to or permit (if not expressly permitted
under the Loan Documents) the assignment or transfer by Borrower of any of its
rights and obligations under any Loan Document, consent to any merger or
consolidation or sale, lease or other disposal of all or a substantial part of
Borrower’s property or assets, modify any financial covenants, waive any Default
or Event of Default, or waive or release any lien on any of the Mortgaged
Properties or commence any judicial or nonjudicial foreclosure proceeding, in
each case without the written consent of all the Lenders.

(c) All losses, costs, expenses, disbursements, liabilities, fees (including
reasonable attorneys’ fees and disbursements), obligations, damages, suits,
actions and penalties of any kind or nature whatsoever (collectively, a “Loss”)
incurred by Agent in connection with the Loans (except any Loss resulting solely
from the gross negligence or willful misconduct of Agent as determined by a
court of competent jurisdiction) shall be borne by the Lenders in accordance
with each Lender’s Percentage.

(d) Each Lender shall, upon demand by Agent, reimburse Agent (to the extent not
otherwise reimbursed by Borrower) for such Lender’s Percentage of (i) any
out-of-pocket expenses incurred by Agent in good faith in connection with any
Event of Default under the Loan Documents (including, without limitation,
reasonable fees and disbursements of outside counsel), and (ii) any other
expenses incurred in good faith to the extent not reimbursed by Borrower in
connection with the enforcement of the Loan Documents.

(e) Borrower hereby consents and agrees to the provisions of Sections 7.14
through 7.16 and any modifications thereof entered into by Agent and the Lenders
of such provisions and specifically acknowledges and agrees that,
notwithstanding any provisions in the Loan Documents requiring action by the
“Lenders” or similar provisions in connection with the declaration of an Event
of Default, the acceleration of the indebtedness evidenced by the Loan Documents
and/or the exercise of any remedies under the Loan Documents, Agent is hereby
empowered to act on behalf of the Lenders in accordance with the provisions
hereof and the authority of Agent with respect to any action taken by Agent
pursuant to and in accordance with this Agreement shall not be contested by
Borrower by reason of any different or conflicting provision contained in any of
the Loan Documents.

Section 7.17 Management of Acquired Collateral. If, following any Event of
Default, Agent acquires title to one or more Mortgaged Properties by foreclosure
under the Mortgage (or by deed-in-lieu of foreclosure), Agent shall hold title
to such Mortgaged Property in its own name, as Agent for the Lenders to the
extent of their Commitments. Each Lender hereby irrevocably waives any right to
seek a partition of any interest in the Mortgaged Property. Agent shall have the
sole and exclusive right to make (or to refrain from making) all decisions with
respect to the leasing, encumbering, use, operation, maintenance, improvement,
repair and restoration of the Mortgaged Property (and any improvements located
thereon); provided, however, that Agent shall not, without the prior written
consent of the Required Lenders (a) sell (or lease as a whole) the Mortgaged
Property or encumber the Mortgaged Property with a mortgage, deed of trust or
similar instrument securing indebtedness for borrowed money, or (b) make any
single expenditure with respect to the Mortgaged Property in an amount in excess
of $100,000 (exclusive of taxes and assessments, insurance premiums, utility
charges and expenditures required to comply with applicable laws), or (c) make
any material repairs, restorations and/or improvements to the Mortgaged Property
(except to the extent required by applicable laws). Subject to the foregoing,
each Lender, pro rata in accordance with its Percentage, shall reimburse Agent
on demand for all reasonable costs and expenses incurred by Agent in connection
with the sale, lease, encumbering, use, operation, maintenance, improvement,
repair and restoration of the Mortgaged Property (including all costs and
charged, insurance premiums, common area maintenance charges, leasing
commissions, tenant improvement costs, repair costs and restoration costs). The
indemnity provisions contained in Section 7.7 above shall apply equally to
actions (and omissions) by Agent with respect to the Mortgaged Property so
acquired by Agent. Each Lender shall participate pro rata in accordance with
their respective Percentage in all income, expenses, profits and losses of the
Mortgaged Property. Without limitation on the foregoing, Agent shall endeavor to
consult with the Lenders prior to making any material decision regarding the
Mortgaged Property.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Notices. Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
writing and shall be deemed to have been properly given (a) if hand delivered,
when delivered; (b) if mailed, upon the third Business Day after the day on
which it is deposited in the United States Registered or Certified Mail, postage
prepaid, return receipt requested, addressed as set forth below; or (c) if by
Federal Express or other reliable express courier service, on the next Business
Day after delivered to such express courier service, addressed as set forth
below:

     
If to Borrower:
  G REIT, L.P.
c/o Triple Net Properties, LLC
1551 North Tustin Avenue, Suite 200
Santa Ana, California 92705
Attention: Anthony W. Thompson, President
 
   
with a copy to:
  Hirschler Fleischer
701 East Byrd Street
Richmond, Virginia 23219
Attention: David F. Belkowitz
 
   
If to Agent:
  LaSalle Bank National Association
135 South LaSalle Street, 12th Floor
Chicago, Illinois 60603
Attention: Manager, Real Estate Administration
LaSalle Bank National Association
135 South LaSalle Street, 12th Floor
Chicago, Illinois 60603
Attention: Group Head, Commercial Real Estate
 
   
with a copy to:
  Jenner & Block, LLP
One IBM Plaza
Chicago, Illinois 60611
Attention: Donald I. Resnick

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

Section 8.2 Amendments, Etc. No amendment or waiver of any provision of this or
the other Loan Documents, nor consent to any departure by either party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the party or its agent, if authorized to act on its behalf,
against whom enforcement of such waiver or amendment is sought, and then such
waiver or consent shall be effective only in the specific instance and for the
specified purpose for which given.

Section 8.3 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Lenders in exercising any right or remedy hereunder or under any other Loan
Document and no course of dealing between Borrower and Agent or the Lenders
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right or remedy hereunder or under any other Loan Document preclude any
other or further exercise thereof or the exercise of any other right or remedy
hereunder. The rights and remedies herein and in the other Loan Documents
expressly provided are cumulative and not exclusive of any rights or remedies
that the Lenders would otherwise have. No notice to or demand on Borrower not
required hereunder or under the other Loan Documents in any case shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Lenders to any other
or further action in any circumstances without notice or demand.

Section 8.4 Payment of Expenses, Etc.Borrower shall:

(a) whether or not the transactions hereby contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of Agent in the administration (both
before and after the execution hereof and including advice of counsel as to the
rights and duties of Agent) of, and in connection with the preparation,
execution, and delivery of, preservation of rights under, enforcement of, and,
after an Event of Default, refinancing, renegotiation, or restructuring of, this
Agreement and the other Loan Documents and the documents and instruments
referred to therein; any amendment, waiver, or consent relating thereto
(including, without limitation, the reasonable fees and disbursements of counsel
for Agent);

(b) After an Event of Default, pay all reasonably out-of-pocket costs and
expenses of the Lenders (including advice of counsel as to the rights and duties
of the Lenders) in connection with such Event of Default;

(c) to the extent permitted by applicable law, pay and hold Agent and the
Lenders harmless from and against any and all present and future stamp,
recording, and other similar taxes and fees with respect to the foregoing
matters and save the Lenders harmless from and against any and all liabilities
with respect to or resulting from any delay or omission to pay such taxes and
fees; and

(d) indemnify Agent and the Lenders and each of their officers, directors,
employees, Affiliates, representatives, and agents from, and hold each of them
harmless against, any and all costs, losses, liabilities, claims, damages and
expenses incurred by any of them (whether or not any of them is designated a
party thereto) arising out of or by reason of any litigation, or other
proceeding related to any actual or proposed use by Borrower of the proceeds of
any of the Loans or Borrower entering into and performing of this Agreement or
the other Loan Documents or resulting from the ownership of any Mortgaged
Property, including, without limitation, the reasonable fees and disbursements
of counsel incurred in connection with any such investigation, litigation, or
other proceeding; provided that Borrower shall not be obligated to indemnify any
such Person to the extent of any costs, losses, liabilities, claims, damages, or
expenses caused by the gross negligence or willful misconduct of such Person.

If and to the extent that the obligations of Borrower under this Section 8.4 are
unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law. Borrower’s obligations under this Section 8.4
shall survive any termination of this Agreement and the payment of the sums due
hereunder and under the other Loan Documents.

Section 8.5 Right of Setoff. In addition to and not in limitation of all rights
of offset that the Lenders may have under applicable law, the Lenders shall,
upon the occurrence of any Event of Default and whether or not the Lenders have
made any demand or Borrower’s obligations are matured, have the right to
appropriate and apply to the payment of Borrower’s obligations hereunder and
under the other Loan Documents, all deposits (general or special, time or
demand, provisional or final) of Borrower then or thereafter held by, and other
indebtedness or property then or thereafter owing by, the Lenders.

Section 8.6 Benefit of Agreement. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto, provided that Borrower may not assign or transfer any of its
interest hereunder without the prior written consent of the Lenders.

Section 8.7 Governing Law; Submission to Jurisdiction.

(a) This Agreement and the other Loan Documents and the rights and obligations
of the parties thereunder shall be construed in accordance with and be governed
by the law (without giving effect to the conflict of law principles thereof) of
the State of Illinois except as otherwise specifically provided in the Loan
Documents.

(b) Any legal action or proceeding with respect to this Agreement or the other
Loan Documents or any document related thereto may be brought in the courts of
the State of Illinois or of the United States of America for the Northern
District of Illinois, and by execution and delivery of this Agreement, Borrower
hereby accepts for itself and in respect of its property generally and
unconditionally, the jurisdiction of the aforesaid courts. Borrower hereby
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any such action or proceeding in
such respective jurisdictions. Borrower agrees that any process in any
proceeding in any such court may be served on Borrower through the United States
mails in accordance with Section 8.1.

(c) WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE PROMISSORY NOTE
OR ANY OTHER LOAN DOCUMENTS AND FROM ANY COUNTERCLAIM THEREIN.

(d) Nothing herein shall affect the right of the Lenders to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against Borrower in any other jurisdiction.

Section 8.8 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

Section 8.9 Headings Descriptive. The headings contained in this Agreement are
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.

Section 8.10 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement of the parties with respect to the subject
matter hereof and thereof, and all prior discussions, negotiations, term sheets,
commitment letters, agreements, correspondence and document drafts with respect
to such matters are merged herein and therein. Neither the Lenders nor any
employee of the Lenders has authorized to make any representation or agreement
upon which Borrower or its Affiliates may rely unless such matter is set forth
in this Agreement or the other Loan Documents.

Section 8.11 Further Assurances. Borrower hereby agrees to, promptly upon the
request of the Lenders, execute and deliver to the Lenders such additional
documents and to provide such additional information as the Lenders may
reasonably require to carry out or confirm the terms of this Agreement or the
other Loan Documents.

Section 8.12 Participation. Any Lender may at any time after the execution and
delivery of this Agreement, sell to one or more Persons (each a “Participant”)
participating interests in its Commitment, any Promissory Note held by such
Lender and/or any other interest of such Lender hereunder (in respect of any
such Lender, its “Credit Exposure”). Notwithstanding any such sale by a Lender
of participating interests to a Participant, such Lender’s rights and
obligations hereunder shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Promissory Note for all purposes hereunder (except as expressly
provided below), and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder.
Borrower also agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.15 hereof. Each Lender agrees that any agreement
between such Lender and any such Participant in respect of such participating
interest shall not restrict such Lender’s fight to agree to any amendment,
supplement, waiver or modification to any Loan Document, except where the result
of any of the foregoing would be to extend the final maturity of any Loan or any
regularly scheduled installment thereof or reduce the rate or extend the time of
payment of interest thereon or reduce the principal amount thereof.

Section 8.13 Assignments.

(a) Any Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time after the execution and delivery of this
Agreement and from time to time assign to any Lender or any affiliate thereof or
to any other Person (each a “Purchasing Lender”) all or any part of its Credit
Exposure, provided that the Credit Exposure acquired by such assignee shall
equal or exceed $5,000,000. Borrower, Agent and the Lenders agree that to the
extent of any assignment, the Purchasing Lender shall be deemed to have the same
rights and benefits under the Loan Documents and the same obligation as it would
have had if it had been a Lender which was one of the original parties hereto.
The consent of Agent and, provided no Default or Event of Default has occurred,
Borrower shall be required prior to an assignment becoming effective, which
consents will not be unreasonably withheld, delayed or conditioned; provided
that Agent shall be entitled to continue to deal solely and directly with the
assignor Lender in connection with the interests so assigned to the Purchasing
Lender unless and until such Purchasing Lender executes a supplement to this
Agreement, substantially in the form of Exhibit M attached hereto (a “Form of
Assignment and Assumption Agreement”). Borrower acknowledges that the provisions
of this Section 8.13 relate only to absolute assignments of a Lender’s Credit
Exposure and that any restrictions thereon do not pertain to or prohibit
assignments creating security interests, including any pledge or assignment by a
Lender of its Credit Exposure or Promissory Notes to a Federal Reserve Bank in
accordance with Requirements of Law.

(b) Upon (i) execution of a Form of Assignment and Assumption Agreement,
(ii) delivery of an executed copy thereof to Borrower and Agent, (iii) payment
by such Purchasing Lender to such transferor Lender of an amount equal to the
purchase price agreed between such transferor Lender and such Purchasing Lender,
and (iv) payment to the Agent of an assignment fee in the amount of [$3,000.00],
such transferor Lender shall be released from its obligations hereunder to the
extent of such assignment and such Purchasing Lender shall for all purposes be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender under this Agreement to the same extent as if it were an original party
hereto, and no further consent or action by Borrower, the Lenders or Agent shall
be required. Such Form of Assignment and Assumption Agreement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing Lender as a Lender. Promptly after the
consummation of any transfer to a Purchasing Lender pursuant hereto, the
transferor Lender, Agent and Borrower shall make appropriate arrangements so
that a replacement Promissory Note is issued to such transferor Lender and a new
Promissory Note is issued to such Purchasing Lender, in each case in principal
amounts reflecting such transfer.

(c) Notwithstanding anything to the contrary set forth in this Section 8.13, the
Agent shall always maintain its Commitment in an amount which is equal to or
greater than the respective Commitments of each other Lender.

Section 8.14 Withholding. Notwithstanding anything to the contrary herein, no
Participant or other assignee of all or any part of the Credit Exposure of any
Lender, other than a Purchasing Lender, shall be entitled to any of the benefits
of Section 2.16 hereof.

Section 8.15 Amounts Received by the Lenders. Each Lender agrees that it shall
act as a trustee for the benefit of the other Lenders to the extent of the
respective interests of the other Lenders in the Loan with respect to all sums
of any kind paid to or received by such Lender in payment of all or a portion of
the Loan, by or on behalf of Borrower.

Section 8.16 No Joint Venture. Neither the execution of this Agreement nor the
selling of an interest in the Loans nor any agreement to share in profits or
losses as provided herein is intended to be, nor shall it be construed to be,
the formation of a partnership or joint venture among the parties to this
Agreement.

Section 8.17 Acknowledgment by Parties Hereto. The agreement to and acceptance
of this Agreement by the parties hereto, indicated by the execution of this
Agreement, shall evidence (a) each party’s acceptance of all the terms and
conditions of this Agreement and the other Loan Documents and (b) each party’s
consent to Agent’s acting as Agent on behalf of the Lenders with regard to all
aspects of the administration, enforcement and collection of the Loan and to all
matters pertaining to the Loan Documents as provided for herein.

Section 8.18 Right of the Lenders and Agent to Transact Business. The Lenders,
Agent and/or any of their respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, Borrower, its general partners, including General Partner, any
partners of the general partners, or any other Person without any duty to
account therefor to the other Lenders and/or Agent, as the case may be.

Section 8.19 Sharing of Payments. Each of the Lenders agrees that if it should
receive any amount under this Agreement or any of the other Loan Documents
(whether by voluntary payment, by realization upon security, by the exercise of
the right of banker’s lien, by counterclaim or cross action, by the enforcement
of any right under the Loan Documents, or otherwise) which is applicable to the
payment of the Loan of a sum which with respect to the related sum or sums
received by the other Lenders is in a greater proportion than the total of the
Loan then owed and due to such Lender bears to the total of the Loan then owed
and due to all of the Lenders immediately prior to such receipt, then such
Lender receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Loan owing to such Lenders in
such amount as shall result in a proportional participation by all of the
Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

Section 8.20 Limitation of Liability. Except as set forth in Section 7.11 above,
no claim may be made by Borrower or any other Person against Agent or any Lender
or any of their Affiliates, directors, officers, employees, attorneys or agent
of any of such Persons for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or under Article VII; and Borrower hereby waives,
releases and agrees not to sue upon any such claim for any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

Section 8.21 Reliance by Borrower. Borrower shall have the right to rely,
without investigation, upon all notices, approvals or other actions of Agent.
All provisions of this Agreement requiring submission by Borrower of information
or other documentation, or the obtaining of any approvals or consents, shall be
deemed to apply to Agent only and Borrower shall not otherwise be required to
obtain any approvals of any other Lenders. All actions, information, reports,
notices and any and all other action by Agent to Borrower shall be binding upon
all Lenders.

Section 8.22 Time of the Essence. Time is of the essence in this Agreement.

Section 8.23 Indemnity. Except for an Indemnified Loss which is finally
adjudicated by a court of competent jurisdiction to have resulted directly and
proximately from the gross negligence or willful misconduct of the Lenders or,
if applicable Agent, Borrower agrees absolutely to protect, defend, indemnify
and hold the Lenders, Agent, their respective officers, directors, employees and
agents and each other Person controlling any of the foregoing (each, an
“Indemnified Party”) harmless from and against any and all harm, loss,
liability, damage, suite, claim, expense, fees and costs (including, without
limitation, court costs and attorneys’ fees) (each, an “Indemnified Loss”)
suffered or incurred by an Indemnified Party in connection with any claim,
demand, suit or proceeding brought or asserted by any Person against an
Indemnified Party arising out of or relating to the Lenders’ and Agent’s
entering into or carrying out the terms of this Agreement or any of the Loan
Documents or being the holder of a Promissory Note or any of the Loan Documents
or resulting from Borrower’s performance hereunder including, without
limitation, any injury or damage to any Person or property occurring on or about
any of the Mortgaged Properties. This Section 8.23 is intended to apply only to
third party claims against the Indemnified Parties, and not the Lenders’ claims
against Borrower if an Event of Default has occurred, which shall be limited as
provided in Article XI. This Section 8.23 shall survive the repayment of the
Indebtedness, the cancellation of the Promissory Notes, and the foreclosures or
reconveyance of the Lenders’ security interests in any applicable Mortgaged
Properties.

Section 8.24 Knowledge. For purposes of this Agreement, the phrases “to the
knowledge of Borrower” or “to the best knowledge of Borrower” shall mean, after
reasonable inquiry of Property Manager, the knowledge of Thompson, Scott D.
Peters and Andrea R. Biller.

Section 8.25 Transitional Arrangements.

(a) This Agreement shall supersede the Original Agreement in its entirety,
except as otherwise provided in this Section 8.25. On the Closing Date, the
rights and obligations of the parties under the Original Agreement, the “Notes”
and the “Note Assumptions” and any Letters of Credit (as such terms are defined
in the Original Agreement) shall be subsumed within and be governed by this
Agreement, the Notes and the Note Assumptions; provided however, that any of the
obligations and liabilities of Borrower under the Original Agreement outstanding
under the Original Agreement shall, for purposes of this Agreement, be
obligations and liabilities hereunder. The Lenders’ interests in such
obligations and liabilities shall be reallocated on the Closing Date in
accordance with each Lender’s applicable Percentage.

(b) Upon its receipt of the Notes and the Note Assumptions to be delivered
hereunder on the Closing Date, each Lender will promptly return to Borrower,
marked “Cancelled” or “Replaced,” the notes and note assumptions of Borrower
held by such Lender pursuant to the Original Agreement. In the event that any
Lender does not return its note or note assumption pursuant to the Original
Agreement within thirty (30) days after the Closing Date, Borrower shall be
entitled to receive an affidavit from such Lender with respect to the unreturned
note.

(c) All interest and all commitment, facility and other fees and expenses due as
of the Closing Date or accruing under or in respect of the Original Agreement
shall be calculated as of the Closing Date (with the Unused Facility Fee (as
defined in the Original Agreement) and Letter of Credit Fee (as defined in the
Original Agreement) prorated for any fractional periods), and shall be paid on
the Closing Date in accordance with the method specified in the Original
Agreement as if such agreement were still in effect.

Section 8.26 Replacement Documents. Upon receipt of an affidavit of an officer
of Agent or any Lender as to the loss, theft, destruction or mutilation of a
Promissory Note or any Loan Document which is not of public record, and, in the
case of any such mutilation, upon surrender and cancellation of such Promissory
Note or Loan Document, Borrower will issue, in lieu thereof, a replacement
Promissory Note or Loan Document, dated the date such Promissory Note or Loan
Document was lost, stolen, destroyed or mutilated, in the same principal amount
thereof and otherwise of like tenor.

ARTICLE IX

RELEASE OF LIENS

Section 9.1 Release. Provided no Default or Event of Default shall have occurred
hereunder and be continuing (or would exist immediately after giving effect to
the transactions contemplated by this Section 9.1), Agent shall release a
Mortgaged Property from the Liens created by this Agreement and the other Loan
Documents upon the request of Borrower, subject to the following terms and
conditions:

(a) Borrower shall deliver to Agent written notice of its desire to obtain such
release no later than thirty (30) days prior to the date upon which such release
is to be effected;

(b) Borrower shall submit to Agent with such request a Compliance Certificate,
prepared with reference to and accompanied by pro forma financial statements
prepared in accordance with the terms of Sections 5.2 (a) through (d) adjusted
in the best good faith estimate of Borrower to give effect to the proposed
release and demonstrating that no Default or Event of Default shall exist after
giving effect to such release;

(c) Borrower shall pay all reasonable costs and expenses of Agent in connection
with such release, including, without limitation, reasonable attorneys’ fees,
appraisal fees and disbursements;

(d) Borrower shall pay to Agent one hundred percent (100%) of the sale proceeds
after deduction of reasonable and customary closing costs, including a one and a
half percent (1.5%) disposition fee to Advisor, which total closing costs shall
in no event exceed six percent (6%) of the sales price (the “Release Price”),
together with all amounts required under Section 2.15 hereof;

(e) The Release Price of the Mortgaged Property shall not be less than the
minimum amount required to cause the outstanding balance of the Loan (after
giving effect to the release of the Mortgaged Property) to not exceed the then
applicable Borrowing Base Loan Amount after giving effect to the requested
release, including, without limitation, the required Loan to Value Ratio and
Imputed Debt Service Coverage Ratio;

(f) Borrower shall submit evidence that the Minimum Collateral Pool and the
Minimum Net Worth shall be satisfied after giving effect to the requested
release; and

(g) The Release Price for any Mortgaged Property shall in no event be less than
eighty five percent (85%) of the as-is appraised value shown on the most recent
FIRREA Appraisal delivered to Agent for such Mortgaged Property.

ARTICLE X

PATRIOT ACT PROVISIONS

Section 10.1 Patriot Rules. All capitalized words and phrases and all defined
terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October 26, 2001
as amended from time to time) and in other statutes and all orders, rules and
regulations of the United Stated government and its various executive
departments, agencies and offices related to the subject matter of the Patriot
Act, including but not limited to, Executive Order 13224 effective September 24,
2001 (collectively the “Patriot Rules”) and are incorporated into this
Section 10.1.

(a) Representations Relating to Patriot Rules. Borrower hereby represents and
warrants that Borrower, its limited and general partners and each and every
Person that has or will have an interest in any Mortgaged Property or will
participate in or derive a benefit from, in any manner whatsoever, the Loans,
including, without limitation, Guarantor, Indemnitors and each Executing
Subsidiary, is: (i) not a “blocked” person listed in the Annex to Executive
Order Nos. 12947, 13099 and 13224 and all modifications thereto or thereof (as
used in this Section 10.1, the “Annex”); (ii) in full compliance with the
requirements of the Patriot Rules and all other requirements contained in the
rules and regulations of the Office of Foreign Assets Control, Department of the
Treasury (as used in this Section 10.1, “OFAC”); (iii) operated under policies,
procedures and practices, if any, that are in compliance with the Patriot Rules
and available to the Lenders for Lenders’ review and inspection during normal
business hours and upon reasonable prior notice; (iv) not in receipt of any
notice from the secretary of state or the Attorney General of the United States
or any other department, agency or office of the United States claiming a
violation or possible violation of the Patriot Rules; (v) not listed as a
Specially Designated Terrorist or as a “blocker” person on any lists maintained
by the OFAC pursuant to the Patriot Rules or any other list of terrorists or
terrorist organizations maintained by the OFAC pursuant to the rules and
regulations of the OFAC issued pursuant to the Patriot Rules; (vi) not a person
who has been determined by competent authority to be subject to any of the
prohibitions contained in the Patriot Rules; and (vii) not owned or controlled
by or now acting or will in the future act for or on behalf of any person named
in the Annex or any other list promulgated under the Patriot Rules or any other
person who has been determined to be subject to the prohibitions contained in
the Patriot Rules.

(b) Covenants Relating to Patriot Rules. Borrower covenants and agrees that in
the event Borrower receives any notice that Borrower or any of its limited
partner or general partner or affiliates, including, without limitation,
Guarantor, Indemnitors or any Executing Subsidiary, become listed on the Annex
or any other list promulgated under the Patriot Rules or is indicated, arraigned
or custodially detained on charges involving money laundering or predicate
crimes to money laundering, Borrower shall immediately notify Agent. It shall be
an Event of Default hereunder if Borrower, any Person comprising Guarantor,
Indemnitors or any Executing Subsidiary becomes listed or any list promulgated
under the Patriot Rules or is indicated, arraigned or custodially detained on
charges involving money laundering or predicate crimes to money laundering.

[Signatures page follows]

2

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first written
above.

          BORROWER:   G REIT, L.P., a Virginia limited partnership

 
       
 
  By:   G REIT, Inc., a Maryland
corporation, its general
partner
 
       
 
      By: /s/ Scott D. Peters
 
       
 
      Name: Scott D. Peters
Title:      
 
       
AGENT:
  LASALLE BANK NATIONAL ASSOCIATION  

 
            By: _______________________________
    Name: _____________________________
    Title: ______________________________

 
       
LENDERS:
  LASALLE BANK NATIONAL ASSOCIATION  

 
            By: _______________________________
    Name: _____________________________
    Title: ______________________________

 
            BANK OF AMERICA, NATIONAL ASSOCIATION

 
            By: _______________________________
    Name: _____________________________
    Title: ______________________________

 
       
 
  CITIZENS FINANCIAL BANK  

 
            By: _______________________________
    Name: _____________________________
    Title: ______________________________


          STATE OF CALIFORNIA )                 ) SS. COUNTY OF ORANGE     )

On January 23, 3006 before me, J. Hu, Notary Public, personally appeared Scott
Peters, personally known to me (or proved to me on the basis of satisfactory
evidence) to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which person(s)
acted, executed the instrument.

Witness my hand and official seal.

         
Signature /s/ J. Hu
  (SEAL)   [J. HU
 
 
 

My Commission expires:
September 30, 2009
      Commission # 1610142
Notary Public — California
Orange County
My Comm. Expires Sep 30, 2009]
 
 
 


3

EXHIBIT A

LIST OF LENDERS AND COMMITMENTS

                 
LaSalle Bank National Association
  $ 26,684,309.00       45.7168765 %
Bank of America, National Association
  $ 26,684,309.00       45.7168765 %
Citizens Financial Bank
  $ 5,000.000.00       8.5662470 %

4

EXHIBIT B

LIST OF ESTOPPEL TENANTS

CENTERPOINT

1. Meisser-Dowty

2. Cohesion, Inc.

3. Gentive Health Services

4. Door to Door Storage

DCF

1. The Starting Place

5508 Highway 290

1. Hill Country Bible Church

5

EXHIBIT C

LIST OF EXECUTING SUBSIDIARIES

 
 
GREIT — DCF Campus, LLC
 
GREIT — 5508 Highway 290, LP
 
GREIT — Centerpoint Corporate Park, LLC
 
GREIT — North Pointe, LP
 
GREIT — Pacific Place, LP

6

EXHIBIT D

Form of First Amendment to Loan Documents

7

[See Attached]
EXHIBIT E

Form of Reaffirmation of Guaranty

[See Attached]

8

EXHIBIT F

LIST OF MORTGAGED PROPERTY

 
 
311 and 339-359 State Road 7, Plantation, Florida
 
5508 Highway 290, Austin, Texas
 
20809-20829 72nd Avenue South and 6811 South 204th Street, Kent, Washington
 
4330-44 Watt Avenue, North Highlands, California
 
1910 Pacific Place, Dallas, Texas

9

EXHIBIT G

FORM OF ASSUMPTION OF NOTE

[See Attached]

10

EXHIBIT H

FORM OF PROMISSORY NOTE

[See Attached]

11

EXHIBIT I

FORM OF MORTGAGE AMENDMENT

[See Attached]

12

EXHIBIT J

FORM OF CERTIFICATE FOR BORROWER

The undersigned, being the General Partner of G REIT, L.P., a Virginia limited
partnership (the “Borrower”), DOES HEREBY CERTIFY that:

1. This Certificate is furnished pursuant to Section 3.1 of the Second Amended
and Restated Credit Agreement dated as of January      , 2006, among Borrower,
the Lenders named therein and LaSalle Bank National Association, as Agent (such
Credit Agreement, as in effect on the date of this Certificate, being herein
called the “Credit Agreement”, the terms defined therein being used herein as
therein defined).

2. The sole General Partner of Borrower is G REIT, Inc.

3. The persons named below have been duly appointed, and have duly qualified, as
officers of G REIT, Inc., holding the respective offices below set opposite
their names and the signatures below set opposite their names are their genuine
signatures.

          Name   Office   Signature
 
  Chief Executive Officer  

 
       
 
  President  

 
       
     
  Chief Financial Officer  

 
 
 

 
       
     
  Chief Operations Officer  

 
 
 


4. Attached hereto as Exhibit A is a certified copy of the Certificate of
Limited Partnership of Borrower as filed in the State Corporation Commission for
the Commonwealth of Virginia on      , 20     together with all certified
amendments thereto adopted through the date hereof.

5. Attached hereto as Exhibit B is a true and correct copy of the Limited
Partnership Agreement of Borrower as in effect on the date hereof together with
all amendments thereto adopted through the date hereof.

6. Attached hereto as Exhibit C is a true and correct copy of a unanimous
written consent/resolution of the General Partner of Borrower, which
consent/resolution has not been revoked, modified, amended or rescinded and
remains in full force and effect. The consent/resolution set forth as Exhibit C
represents the sole action of the General Partner of Borrower pertaining to the
execution, delivery and performance of the Loan Documents.

7. Borrower has complied with and is now in compliance with all of the terms,
conditions and covenants of the Credit Agreement, the Promissory Notes and the
Loan Documents executed by it, including, without limitation, the covenants set
forth in Sections 5.1(n) and (o) and 5.3(b) of the Credit Agreement.

8. No Default or Event of Default under the Credit Agreement has occurred or
would occur as of the Closing Date.

9. The representations and warranties of Borrower contained in the Credit
Agreement and in the other Loan Documents are true in all material respects as
if such representations and warranties had been made on and as of the date
hereof.

IN WITNESS WHEREOF, the undersigned has executed this Certificate this day of
January      , 2006.

 
 
G REIT, Inc., a Maryland corporation, its general partner
By:     
Name:      
Title:      
 

13

Exhibit A to Exhibit J

Certificate of Limited Partnership

[Attached]

14

Exhibit B to Exhibit J

Certified Copy of Limited Partnership Agreement

[Attached]

15

Exhibit C to Exhibit J

Unanimous Consent of General Partner of Borrower

[Attached]

16

EXHIBIT K

FORM OF MANAGER’S CERTIFICATE FOR EACH EXECUTING SUBSIDIARY

The undersigned, being the Secretary of TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company (“Triple Net”), DOES HEREBY CERTIFY that:

1. This Certificate is furnished pursuant to Section 3.1 of the Second Amended
and Restated Credit Agreement dated as of January      , 2006, among G REIT,
L.P. (“Borrower”), the Lenders named therein and LaSalle Bank National
Association, as Agent (such Amended and Restated Credit Agreement, as in effect
on the date of this Certificate, being herein called the “Credit Agreement”, the
terms defined therein being used herein as therein defined).

2. Triple Net is the manager of [Executing Subsidiary or      , the general
partner of Executing Subsidiary], a      [(“Executing Subsidiary” or “G.P.”)],
the owner of one of the Mortgaged Properties.

3. [G.P. is the sole general partner of Executing Subsidiary.]

4. The persons named below have been duly appointed, and have duly qualified, as
officers of Triple Net, holding the respective offices below set opposite their
names and the signatures below set opposite their names are their genuine
signatures.

          Name   Office   Signature
Anthony W. Thompson
  Chief Executive Officer  

 
 
 

 
       
Scott Peters
  Chief Financial Officer  

 
 
 

 
       
Louis J. Rogers
  President  

 
     


5. Attached hereto as Exhibit A is a certified copy of the Certificate of
Formation of the [Executing Subsidiary] as filed in the Office of Secretary of
State for the state of      on      , 200     together with all certified
amendments thereto adopted through the date hereof.

6. Attached hereto as Exhibit B is a true and correct copy of the Limited
Liability Company Agreement of [Executing Subsidiary] as in effect on the date
hereof, together with all amendments thereto adopted through the date hereof.

7. Attached hereto as Exhibit C is a true and correct copy of a unanimous
written consent of the Manager of Executing Subsidiary, which consent has not
been revoked, modified, amended or rescinded and remains in full force and
effect. The consent set forth as Exhibit C represents the sole action of the
[Executing Subsidiary] pertaining to the execution, delivery and performance of
the Loan Documents to which [Executing Subsidiary] is a party.

8. [Add documents for G.P. if necessary]

9. The representations and warranties of [Executing Subsidiary] contained in the
Loan Documents to which it is a party are true in all material respects as if
such representations and warranties had been made on and as of the date hereof.

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of January      , 2006.

 
 
TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company
By:     
Talle Voorhies
Secretary
 

17

Exhibit A to Exhibit K

Certificate of Formation of Executing Subsidiary

[Attached]

18

Exhibit B to Exhibit K

Certified Copy of Operating Agreement

[Attached]

19

Exhibit C to Exhibit K
Unanimous Consent of General Partner Agreement

[Attached]

20

EXHIBIT L

FORM OF ESTOPPEL

                 
To:
  LaSalle Bank National Association
       
 
  135 S. LaSalle, Suite 1225        
 
  Chicago, Illinois 60603
       
 
  Attn: Manager Real Estate Administration
       
Re:
  Lease Dated:
  (the “Lease”)

 
  Tenant:
  (“Tenant”)
 
  Landlord:
  (“Landlord”)
 
  Common Address of Building:
  (the “Building”)

 
  Leased Premises within the Building:
  (the “Premises”)


Tenant acknowledges that (a) LaSalle Bank National Association, a national
banking association, its successors and assigns (“Lender”) has agreed, subject
to the satisfaction of certain terms and conditions, to make a loan (“Loan”) to
G REIT, L.P., a Virginia limited partnership, a [member] of Landlord [or the
prospective purchaser of Landlord’s interest], secured by a mortgage lien on the
Building and the land on which the Building is located, and (b) Lender is
requiring this Certificate as a condition to its making the Loan. Accordingly,
Tenant hereby certifies and confirms to Lender and acknowledges and agrees as
follows:

1. Tenant is in full and complete possession of the Premises demised under the
Lease, such possession having been delivered by the Landlord pursuant to the
Lease and having been accepted by the Tenant.

2. The improvements to the Premises that Landlord is required to furnish under
the Lease have been completed in all respects to the satisfaction of Tenant, and
the Premises are open for the use of Tenant, its customers, employees and
invitees. All contributions required to be paid by Landlord to Tenant in
connection with improvements to the Premises have been paid in full.

3. All duties or obligations of Landlord required under the Lease which were an
inducement to Tenant to enter into the Lease have been fully performed.

4. The Lease is in full force and effect. No default exists on the part of
Landlord or Tenant under the Lease, nor does any circumstance currently exist
that, but for the giving of notice or the passage of time, or both, would be
such a default. The Lease constitutes the entire rental agreement between
Landlord and Tenant with respect to the Premises and has not been amended,
modified or supplemented, except as attached hereto, and has not been
superceded. There are no oral agreements between Landlord and Tenant with
respect to the Premises. A true and correct copy of the Lease (including all
amendments thereto) is attached to this Certificate and Tenant agrees not to
amend or modify the Lease without the prior written consent of Lender.

5. No rents under the Lease have been prepaid, except the current month’s rent.
Tenant agrees that it shall not prepay any rents under the Lease more than one
month from the date when such rents are due. Tenant does not now have or hold
any claim or defense against Landlord which might be set off or credited against
future accruing rents or which might otherwise excuse Tenant’s performance under
the Lease.

6. Tenant has received no notice of a prior sale, transfer, assignment,
hypothecation or pledge of the Lease or of the rents secured therein.

7. Tenant does not have any outstanding options or rights of first refusal to
purchase the Premises, or any part thereof, or to purchase or lease any other
part of the Building, except (state none, if applicable): .

8. No actions, whether voluntary or involuntary, are pending against Tenant or
any guarantor of the Lease under any bankruptcy, insolvency or similar laws of
the United States or any state thereof.

9. The term of the Lease commenced on the      day of      , 200     and ends on
the      day of      , 200     , subject to options to renew, if any, set forth
in the Lease.

10. The current monthly base rental payable by Tenant under the Lease is $     .
Percentage rent [is/is not] payable, as provided in the Lease. The current
estimated monthly payments made by Tenant under the Lease in respect of common
area maintenance costs and real estate taxes are $     and $     , respectively.

11. The security deposit under the Lease is currently $     .

12. So long as the Loan is outstanding, Tenant shall pay any termination fees
payable for the early termination of the Lease to Landlord and Lender jointly.

13. Lender will rely on the representations and agreements made by Tenant herein
in connection with Lender’s agreement to make the Loan and Tenant agrees that
Lender may so rely on such representations and agreements.

[Signature page follows]

21

Executed this      day of      , 200     .

 
 
Tenant:
 
By:
Print Name:
Title:
 

22

EXHIBIT A to EXHIBIT L

Copy Of Lease

[To Be Attached By Tenant]

23

EXHIBIT M

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

     ,      
[Date]

Reference is made to the Second Amended and Restated Credit Agreement, dated
January      , 2006 (as amended, modified and/or restated from time to time, the
“Credit Agreement”, among G REIT, L.P., as borrower, LaSalle Bank National
Association, as Agent, and the institution(s) identified on Exhibit A of such
Credit Agreement, as Lender(s). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.      (the “Assignor”) and      (the “Assignee”) agree as follows:



1.   Assignor hereby sells and assigns to Assignee, and Assignee hereby
purchases and assumes without recourse from Assignor, an amount equal to $
     of the Commitment, which, as of the date hereof, represents a      %
interest of Assignor’s portion of the Commitment, such Assignor’s rights and
obligations under the Credit Agreement, and the amounts owing to such Assignor
by Borrower under the Credit Agreement or the other Loan Documents on the
Assignment Effective Date (as hereinafter defined) and the Promissory Note held
by such Assignor (the “Assignment”).



2.   Assignor (i) represents and warrants that (A) it is duly and legally
authorized to enter into this Assignment and Assumption Agreement; and (B) as of
the date hereof (prior to giving effect to this Assignment) its portion of the
Commitment is $     , and the aggregate outstanding principal amount of Advances
owing to such Assignor is $     , (ii) makes no representation or warranty,
express or implied, and assumes and shall have no responsibility with respect to
any statements, warranties or representations made in or in connection with the
Credit Agreement or any of the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto or the
attachment, perfection or priority of any security interest or mortgage, other
than that it is the legal and beneficial owner of the interest being assigned by
it hereunder free and clear of any claim or encumbrance; (iii) makes no
representation or warranty and assumes and shall have no responsibility with
respect to the financial condition of Borrower or any other person primarily or
secondarily liable in respect of any of their obligations under the Credit
Agreement or any other Loan Document, or the performance or observance by
Borrower or any other person primarily or secondarily liable in respect of any
of their obligations under the Credit Agreement or any other Loan Document of
any of their obligations under the Credit Agreement or any other Loan Document;
and (iv) attaches the Promissory Note referred to in paragraph 1 above and
requests that Agent exchange such Promissory Note for a new Promissory Note
dated      ,      in the principal amount of $     and payable to the order of
Assignee [and a new Promissory Note dated      ,      in the principal amount of
$     and payable to the order of Assignor. [Insert if Assignor is making a
partial assignment]



3.   Assignee (i) represents and warrants that (A) it is duly and legally
authorized to enter into this Assignment and Assumption Agreement, (B) the
execution, delivery and performance of this Assignment and Assumption Agreement
do not conflict with any provision of law or of the charter or by-laws of
Assignee, or any agreement binding on Assignee, (C) all acts, conditions and
things required to be done and performed and to have occurred prior to the
execution, delivery and performance of this Assignment and Assumption Agreement,
and to render the same the legal, valid and binding obligation of Assignee,
enforceable against it in accordance with its terms, have been done and
performed and have occurred in due and strict compliance with all applicable
laws; (ii) confirms that it has received a copy of the Credit Agreement and each
of the other Loan Documents, together with copies of the most recent financial
statements referred to in Section 5.2 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption Agreement; (iii) agrees
that it will, independently and without reliance upon Assignor, Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iv) appoints and authorizes Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to Agent by the terms thereof, together with
such powers as are reasonably incidental thereto; (v) agrees for the benefit of
Agent, each of the Lenders and Borrower that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender and that it shall be liable
directly to Assignor, Agent, each of the Lenders and Borrower for the
performance of such obligations; (vi) agrees to treat in confidence any
information obtained by it pursuant to the terms of the Credit Agreement unless
permitted pursuant to the terms of the Credit Agreement; [and (vii) is organized
under the laws of a jurisdiction outside of the United States of America, and
has attached hereto completed and signed copies of Internal Revenue Service
Forms 1001 and 4224 and any forms that may be required by the United States
Internal Revenue Service in order to certify Assignee’s exemption from United
States withholding taxes with respect to all payments to be made to Assignee
under the Credit Agreement and the Promissory Notes or such other documents as
are necessary to indicate that all such payments are subject to such rates at a
rate reduced by an applicable tax treaty [If the Assignee is organized under the
laws of a jurisdiction outside the United States. ]].



4.   The effective date for this Assignment and Assumption Agreement shall be
     (the “Assignment Effective Date”). Following the execution of this
Assignment and Assumption Agreement, it will be delivered to Agent for
acceptance and recording by Agent.



5.   Upon such acceptance and recording, as of the Assignment Effective Date,
(i) Assignee shall either already be a party to the Credit Agreement or, if not,
execute and deliver to Agent a counterpart execution page to the Credit
Agreement substantially in the form of the current execution page to the Credit
Agreement, (ii) to the extent provided in this Assignment and Assumption
Agreement, have the rights and obligations of a Lender thereunder, and (iii)
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent of the portion of Assignor’s Commitment
assigned to and assumed by Assignee pursuant to this Assignment and Assumption
Agreement; provided, however, that Assignor shall retain all right which are
expressly declared in the Credit Agreement to survive such assignment. The
purchase and assumption by Assignee provided for herein shall have the same
force and effect as if Assignee was a party to and had executed the Credit
Agreement and Borrower will have the right to enforce against each Assignee all
of the obligations of a Lender under the Credit Agreement.



6.   Upon such acceptance and recording, from and after the Assignment Effective
Date, Agent shall make all payments under the Credit Agreement and the
Promissory Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest, fees and other amounts with
respect thereto) to Assignee. Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Promissory Notes for
periods prior to the Effective Date directly between themselves.



7.   This Assignment and Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of Illinois



8.   This Assignment and Assumption Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

[Signatures page follows]

24

[NAME OF ASSIGNOR]

By:      
Title:      


[NAME OF ASSIGNEE]

By:      
Title:      


Domestic Lending Office

(and address for notices):

ACCEPTED BY:

[NAME OF AGENT]

By:      
Title:      

ACCEPTED BY:

[NAME OF BORROWER]

By:      
Title:      





25





      ARTICLE I DEFINITIONS; CONSTRUCTION

 
   
Section 1.1
Section 1.2
Section 1.3
  Definitions
Accounting Terms and Determinations
Other Definitional Terms

      ARTICLE II AMOUNTS AND TERMS

 
   
Section 2.1
Section 2.2
Section 2.3
Section 2.4
Section 2.5
Section 2.6
Section 2.7
Section 2.8
Section 2.9
Section 2.10
Section 2.11
Section 2.12
Section 2.13
Section 2.14
Section 2.15
Section 2.16
Section 2.17
Section 2.18
Section 2.19
  Commitment.
Intentionally Deleted.
Intentionally Deleted.
Intentionally Deleted.
Promissory Notes; Collateral.
Interest on the Loan.
Payments.
Prepayments.
Maturity Date
Payments, Etc.
Interest Rate Not Ascertainable, Etc
Illegality.
Increased Costs.
Change of Lending
Funding Losses
Taxes
Intentionally Deleted.
Intentionally Deleted.
Fees

      ARTICLE III CONDITIONS TO CLOSING

 
   
Section 3.1
  Conditions Precedent to Closing

      ARTICLE IV REPRESENTATIONS AND WARRANTIES

 
   
Section 4.1
Section 4.2
Section 4.3
Section 4.4
Section 4.5
Section 4.6
Section 4.7
Section 4.8
Section 4.9
Section 4.10
Section 4.11
Section 4.12
Section 4.13
Section 4.14
Section 4.15
Section 4.16
Section 4.17
Section 4.18
Section 4.19
Section 4.20
Section 4.21
Section 4.22
Section 4.23
Section 4.24
Section 4.25
Section 4.26
Section 4.27
Section 4.28
Section 4.29
Section 4.30
Section 4.31
Section 4.32
Section 4.33
Section 4.34
Section 4.35
Section 4.36
  Good Standing
Authorization of Agreement; No Violation
Governmental Approvals
Binding Effect
Financial Information and No Material Adverse Change
Litigation
Compliance with Law
Employees
ERISA
No Default
Improvements.
Intellectual Property
No Burdensome Restrictions
Taxes
Investment Company Act; Other Regulations
Insurance
Mortgaged Properties.
Full and Accurate Disclosure
Solvency
Not Foreign Person
Assessments
Flood Zone
Physical Condition
Operation of Properties
Margin
Hazardous Materials
Brokerage
Representations and Warranties in the Loan Documents
Loan Documents
Utilities
Labor and Materials
Usury
Leases
Commercial Purposes
Exempt Transaction
Reportable Transaction

     
ARTICLE V COVENANTS
Section 5.1
Section 5.2
Section 5.3
Section 5.4
 
Certain Affirmative Covenants
Reporting Covenants
Negative Covenants
Casualty

      ARTICLE VI EVENTS OF DEFAULT

 
   
Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
  Events of Default
Global Remedies
Marshaling; Waiver of Certain Rights; Recapture
Application of Proceeds.
Attorneys-in-Fact

      ARTICLE VII AGENCY AND INTERCREDITOR

 
   
Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
Section 7.7
Section 7.8
Section 7.9
Section 7.10
Section 7.11
Section 7.12
Section 7.13
Section 7.14
Section 7.15
Section 7.16
Section 7.17
  Appointment
Delegation of Duties
Exculpatory Provisions
Reliance by Agent
Notice of Default and Other Notices From Borrower.
Non-Reliance on Agent and the Other Lenders
Indemnification
Agent in Its Individual Capacity
Agent’s Resignation or Removal
Appointment of a Substitute Agent
Loans
Priority of Loans
Books and Records
Decisions of the Lenders
Unanimous Approvals by the Lenders
Approvals by the Required Lenders.
Management of Acquired Collateral

      ARTICLE VIII MISCELLANEOUS

 
   
Section 8.1
Section 8.2
Section 8.3
Section 8.4
Section 8.5
Section 8.6
Section 8.7
Section 8.8
Section 8.9
Section 8.10
Section 8.11
Section 8.12
Section 8.13
Section 8.14
Section 8.15
Section 8.16
Section 8.17
Section 8.18
Section 8.19
Section 8.20
Section 8.21
Section 8.22
Section 8.23
Section 8.24
Section 8.25
Section 8.26
  Notices
Amendments, Etc
No Waiver; Remedies Cumulative
Payment of Expenses, Etc.
Right of Setoff
Benefit of Agreement
Governing Law; Submission to Jurisdiction.
Counterparts
Headings Descriptive
Entire Agreement
Further Assurances
Participation
Assignments.
Withholding
Amounts Received by the Lenders
No Joint Venture
Acknowledgment by Parties Hereto
Right of the Lenders and Agent to Transact Business
Sharing of Payments
Limitation of Liability
Reliance by Borrower
Time of the Essence
Indemnity
Knowledge
Transitional Arrangements.
Replacement Documents

      ARTICLE IX RELEASE OF LIENS

 
   
Section 9.1
  Release

      ARTICLE X PATRIOT ACT PROVISIONS

 
   
Section 10.1
  Patriot Rules

List of Exhibits and Schedules

     
Exhibit A:
Exhibit B:
Exhibit C:
Exhibit D:
Exhibit E:
Exhibit F:
Exhibit G:
Exhibit H:
Exhibit I:
Exhibit J:
Exhibit K:
Exhibit L:
Exhibit M:
  List of Lenders and Commitments
List of Estoppel Tenants
List of Executing Subsidiaries
Form of First Amendment to Loan Documents
Form of Reaffirmation of Guaranty
List of Mortgaged Properties
Form of Assumption of Note
Form of Promissory Note
Form of Mortgage Amendment
Form of Certificate for Borrower
Form of Manager’s Certificate for each Executing Subsidiary
Form of Estoppel
Form of Assignment and Assumption Agreement
 
   

26